

Exhibit 10.26
EXECUTION VERSION
Published CUSIP Number: 78411SAG2
Revolving Credit CUSIP Number: 78411SAH0







--------------------------------------------------------------------------------



$300,000,000
CREDIT AGREEMENT
among
SEI INVESTMENTS COMPANY,
THE LENDERS,
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent,
CITIZENS BANK OF PENNSYLVANIA
and
MANUFACTURERS AND TRADERS TRUST COMPANY,
as Documentation Agents,
and
U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent
Dated as of
June 13, 2016



--------------------------------------------------------------------------------



WELLS FARGO SECURITIES, LLC
and
U.S. BANK NATIONAL ASSOCIATION
as Joint Lead Arrangers and Joint Bookrunners




--------------------------------------------------------------------------------




TABLE OF CONTENTS




    
ARTICLE I

DEFINITIONS
1.1


Defined Terms
1


1.2


Accounting Terms; Agreement Accounting Principles
19



ARTICLE II

THE CREDITS
2.1


Commitment
20


2.2


Repayments
20


2.3


Ratable Loans
21


2.4


Types of Advances
21


2.5


Swingline Loans
21


2.6


Fees
22


2.7


Reductions and Increases in Aggregate Commitment
23


2.8


Minimum Amount of Each Advance
24


2.9


Optional Principal Payments
24


2.10


Method of Selecting Types and Interest Periods for New Advances
24


2.11


Conversion and Continuation of Outstanding Advances
25


2.12


Changes in Interest Rate, etc
25


2.13


Rates Applicable After Default
25


2.14


Method of Payment; Waterfall
26


2.15


Noteless Agreement; Evidence of Indebtedness
27


2.16


Telephonic Notices
28


2.17


Interest Payment Dates; Interest and Fee Basis
28


2.18


Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
28


2.19


Lending Installations
29


2.20


Non-Receipt of Funds by the Administrative Agent    
29


2.21


Defaulting Lenders
29


2.22


Mitigation Obligations; Replacement of Lenders
33


2.23


Letters of Credit
34



ARTICLE III


YIELD PROTECTION; CHANGE IN CIRCUMSTANCES; ILLEGALITY AND TAXES
3.1


Increased Costs
38


3.2


Availability of Types of Loans
39


3.3


Illegality
40


3.4


Compensation
40



    


i

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)




    
3.5


Taxes
41



ARTICLE IV

CONDITIONS PRECEDENT
4.1


Effectiveness and Initial Credit Extension
45


4.2


Each Advance
46



ARTICLE V

REPRESENTATIONS AND WARRANTIES
5.1


Existence and Standing
47


5.2


Authorization and Validity
47


5.3


No Conflict; Government Consent
47


5.4


Financial Statements
48


5.5


Material Adverse Change
48


5.6


Taxes
48


5.7


Litigation and Contingent Obligations
48


5.8


Subsidiaries
49


5.9


ERISA
49


5.10


Accuracy of Information
49


5.11


Regulations T, U and X
49


5.12


Material Agreements    
49


5.13


Compliance With Laws
49


5.14


Ownership of Properties    
50


5.15


Plan Assets; Prohibited Transactions
50


5.16


Investment Company Act
50


5.17


Subordinated Indebtedness
50


5.18


Insurance
50


5.19


Solvency
50


5.20


Anti-Corruption Laws and Sanctions    
51



ARTICLE VI


COVENANTS
6.1


Financial Reporting
51


6.2


Use of Proceeds
52


6.3


Notice of Default
53


6.4


Conduct of Business
53


6.5


Taxes
53


6.6


Insurance
53





ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)




        
6.7


Compliance with Laws
53


6.8


Maintenance of Properties
54


6.9


Inspection
54


6.10


Dividends
54


6.11


Indebtedness
54


6.12


Merger
55


6.13


Sale of Assets
55


6.14


Investments and Acquisitions    
55


6.15


Liens
56


6.16


Affiliates
57


6.17


Sale of Accounts
57


6.18


Contingent Obligations
57


6.19


Inconsistent Agreements
58


6.20


Retirement of Repurchased Common Stock    
58


6.21


Financial Covenant; Leverage Ratio
58


6.22


Subsidiary Guaranty
58


6.23


Compliance with Anti-Corruption Laws and Sanctions
58


6.24


PATRIOT Act Compliance
58



ARTICLE VII


DEFAULTS
7.1


Defaults
59



ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1


Acceleration
61


8.2


Amendments
61


8.3


Preservation of Rights    
63





ARTICLE IX


GENERAL PROVISIONS
9.1


Survival of Representations
63


9.2


Governmental Regulation
63


9.3


Headings
63


9.4


Several Obligations; Benefits of this Agreement
63


9.5


Expenses; Indemnity; Damage Waiver
64


9.6


Numbers of Documents
65


9.7


Accounting
66









iii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)




        
9.8


Severability of Provisions
66


9.9


Nonliability of Lenders
66


9.10


Confidentiality    
66


9.11


Nonreliance    
67


9.12


Disclosure
68


9.13


Interest Rate Limitation
68



ARTICLE X

THE AGENT
10.1


Appointment and Authority    
68


10.2


Rights as a Lender
68


10.3


Exculpatory Provisions
69


10.4


Reliance by Administrative Agent
70


10.5


Delegation of Duties    
70


10.6


Resignation of Administrative Agent    
70


10.7


Non-Reliance on Administrative Agent and Other Lenders    
71


10.8


No Other Duties, Etc        
72


10.9


Administrative Agent May File Proofs of Claim
72


10.10


Guaranty Matters    
72


10.11


Issuing Bank and Swingline Lender    
73



ARTICLE XI

SETOFF; RATABLE PAYMENTS


11.1


Setoff    
73


11.2


Ratable Payments
73



ARTICLE XII

ASSIGNMENTS; PARTICIPATIONS
12.1


Successors and Assigns Generally
74


12.2


Assignments by Lenders
74


12.3


Register
76


12.4


Participations    
77


12.5


Certain Pledges    
78


12.6


Dissemination of Information
78


12.7


Resignation as Issuing Bank    
78









iv

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)




        
ARTICLE XIII

NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION


13.1


Notices Generally    
78


13.2


Electronic Communications    
79


13.3


Platform
79


13.4


Change of Address
79



ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
14.1


Counterparts; Integration; Effectiveness
80


14.2


Electronic Signatures    
80





ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
15.1


Governing Law
80


15.0


Jurisdiction
80


15.3


Waiver of Venue
81


15.4


Service of Process
81


15.5


Waiver of Jury Trial    
81


15.6


PATRIOT Act Notice
81


15.7


Acknowledgment and Consent to Bail-In of EEA Financial Institutions
81


15.8


Termination of Existing Credit Agreement
82









v

--------------------------------------------------------------------------------






EXHIBITS
Exhibit A    Form of Compliance Certificate
Exhibit B    Form of Assignment and Assumption
Exhibit C    Form of Note
Exhibit D    Form of Swingline Note
Exhibit E    Forms of U.S. Tax Compliance Certificate
SCHEDULES
Pricing Schedule    
Schedule 1.1(a)    Commitments and Notice Addresses
Schedule 1.1(b)    Existing Letters of Credit
Schedule 5.8    Subsidiaries
Schedule 6.11    Indebtedness
Schedule 6.14    Investments
Schedule 6.15    Liens




- vi -    

--------------------------------------------------------------------------------






CREDIT AGREEMENT
This Credit Agreement, dated as of June 13, 2016, is among SEI Investments
Company, a Pennsylvania corporation, the Lenders, U.S. Bank National
Association, as Syndication Agent, Citizens Bank of Pennsylvania and
Manufacturers and Traders Trust Company, each as Documentation Agent, and Wells
Fargo Bank, National Association, as Administrative Agent.
RECITALS
A.    The Borrower has requested the Lenders to make financial accommodations to
it in the aggregate principal amount of up to $300,000,000, the proceeds of
which will be used for the general corporate purposes of the Borrower (including
the repurchase of the common stock of the Borrower).
B.    The Lenders are willing to extend such financial accommodations on the
terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
made herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
1.1.    Defined Terms. For purposes of this Agreement, in addition to the terms
defined elsewhere herein, the following terms have the meanings set forth below
(such meanings to be equally applicable to the singular and plural forms
thereof):
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
“Acquisition Amount” means, with respect to any Acquisition, the sum (without
duplication) of (i) the amount of cash paid as purchase price by the Borrower
and its Subsidiaries in connection with such Acquisition, (ii) the value of all
Capital Stock of the Borrower issued or given as purchase price in connection
with such Acquisition (as determined by the parties thereto under the definitive
acquisition agreement), (iii) the amount (determined by using the face amount or
the amount payable at maturity, whichever is greater) of all Indebtedness
incurred, assumed or acquired by the Borrower and its Subsidiaries in connection
with such Acquisition, (iv) all amounts paid in respect of noncompetition
agreements, consulting agreements and


1 of 82

--------------------------------------------------------------------------------





similar arrangements entered into in connection with such Acquisition, and
(v) the aggregate fair market value of all other real, mixed or personal
property paid as purchase price by the Borrower and its Subsidiaries in
connection with such Acquisition.
“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Advance, a
rate per annum equal to the sum of (i) LIBOR Rate as in effect at such time plus
(ii) the Applicable Margin for LIBOR Advances as in effect at such time.
“Administrative Agent” means Wells Fargo in its capacity as administrative agent
for the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor Administrative Agent appointed pursuant to Article X.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance” means (i) a borrowing hereunder, (a) made by the Lenders on the same
Borrowing Date, or (b) converted or continued by the Lenders on the same date of
conversion or continuation, consisting, in either case, of the aggregate amount
of the several Loans of the same Type and, in the case of LIBOR Loans, for the
same Interest Period or (ii) a Swingline Loan.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
“Agent Parties” is defined in Section 13.3.
“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced or increased from time to time pursuant to the terms hereof.
“Agreement” means this Credit Agreement, as it may be amended, restated or
modified and in effect from time to time.
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Affiliates from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
commitment fees are accruing on the aggregate Unutilized Commitments at such
time as set forth in the Pricing Schedule attached hereto.


2 of 82

--------------------------------------------------------------------------------





“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule attached hereto.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (i) a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 12.2), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.
“Authorized Officer” means any of the president, chief financial officer, vice
president-finance, treasurer or corporate controller of the Borrower, acting
singly.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, for any day, a rate of interest per annum equal to the
Applicable Margin plus the highest of (i) the Prime Rate for such day, (ii) the
sum of the Federal Funds Effective Rate for such day plus 1/2% per annum, (iii)
the LIBOR Rate for an Interest Period of one month plus 1%, and (iv) 0%.
“Base Rate Advance” means an Advance (other than a Swingline Loan) which, except
as otherwise provided in Section 2.13, bears interest at the Base Rate.
“Base Rate Loan” means a Loan which, except as otherwise provided in Section
2.13, bears interest at the Base Rate.
“Borrower” means SEI Investments Company, a Pennsylvania corporation, and its
successors and assigns.


3 of 82

--------------------------------------------------------------------------------





“Borrowing Date” means a date on which a Credit Extension is made hereunder.
“Borrowing Notice” is defined in Section 2.10.
“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed and (ii) in
respect of any determination relevant to a LIBOR Advance, any such day that is
also a day on which trading in Dollar deposits is conducted by banks in London,
England in the London interbank Eurodollar market.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) fully collateralized
repurchase agreements with a term of not more than 365 days for securities
described in clause (i) of this definition, (v) certificates of deposit issued
by and time deposits with commercial banks (whether domestic or foreign) having
capital and surplus in excess of $100,000,000, and (vi) money market funds
primarily investing in assets described in clauses (i) through (v) of this
definition; provided in each case that the same provides for payment of both
principal and interest (and not principal alone or interest alone) and is not
subject to any contingency regarding the payment of principal or interest.
“Change in Control” means (i) the West Family becomes the “beneficial owner” of
more than forty percent (40%) of the shares of the Borrower entitled to vote in
the election of members of the board of directors (or equivalent governing body)
of the Borrower, or (ii) any other “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person or its Subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner”, directly or indirectly, of more than
thirty percent (30%) of the shares of the Borrower entitled to vote in the
election of members of the board of directors (or equivalent governing body) of
the Borrower. For purposes hereof, “beneficial owner” shall be as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a “person” or “group”
shall be deemed to have “beneficial ownership” of all shares that such “person”
or “group” has the right to acquire, whether such right is exercisable
immediately or only after the passage of time.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request,


4 of 82

--------------------------------------------------------------------------------





rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Commitment” means, for each Lender, the commitment of such Lender to make
Revolving Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder not exceeding the amount set forth opposite its name on Schedule
1.1(a) hereto, as it may be modified as a result of any assignment that has
become effective pursuant to Section 12.2 or as otherwise modified from time to
time pursuant to the terms hereof.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation, (iv)
amortization, (v) expense for non-cash, stock-based employee compensation and
(vi) extraordinary losses incurred other than in the ordinary course of
business, minus, to the extent included in Consolidated Net Income,
extraordinary gains realized other than in the ordinary course of business, all
calculated for the Borrower and its Subsidiaries on a consolidated basis.
“Consolidated Indebtedness” means, at any time, the aggregate dollar amount of
Indebtedness of the Borrower and its Subsidiaries calculated on a consolidated
basis outstanding at such time, whether or not such amount is due or payable at
such time.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period.
“Consolidated Net Worth” means at any time the stockholders’ equity of the
Borrower and its Subsidiaries calculated on a consolidated basis as of such
time.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide


5 of 82

--------------------------------------------------------------------------------





funds for the payment of, or otherwise becomes or is contingently liable upon,
the obligation or liability of any other Person, or agrees to maintain the net
worth or working capital or other financial condition of any other Person, or
otherwise assures any creditor of such other Person against loss, including,
without limitation, any comfort letter, operating agreement, take-or-pay
contract or the obligations of any such Person as general partner of a
partnership with respect to the liabilities of the partnership.
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
“Conversion/Continuation Notice” is defined in Section 2.11.
“Credit Extension” means the making of an Advance or the issuance of a Letter of
Credit hereunder.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means an event described in Article VII.
“Defaulting Lender” means, subject to Section 2.21.2, any Lender that (i) has
failed to (A) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (B) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (ii) has
notified the Borrower, the Administrative Agent or the Issuing Bank or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (iii) has failed, within
three (3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(iii) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (iv) has, or has a direct or indirect parent company that has,
(A) become the subject of a proceeding under any Debtor Relief Law, (B) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization


6 of 82

--------------------------------------------------------------------------------





or liquidation of its business or assets, including the Federal Deposit
Insurance Corporation or any other state or federal regulatory authority acting
in such a capacity, or (C) become the subject of a Bail-In Action; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (i)
through (iv) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.21.2) upon delivery of written notice of such determination to the Borrower,
the Issuing Bank, the Swingline Lender and each Lender.
“De Minimus Sales” means any sale, transfer or other disposition of assets which
does not, together with any related sales, transfers or other dispositions,
result in Net Proceeds in excess of $250,000.
“Dollars” or “$” means dollars of the United States of America.
“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of the United States or any jurisdiction within the United States.
“EEA Financial Institution” means (i) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (ii) any entity established in an EEA Member Country
that is a parent of an institution described in clause (i) of this definition or
(iii) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (i) or (ii) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” is defined in Section 4.1.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.2.3, 12.2.5 and 12.2.6 (subject to such consents, if
any, as may be required under Section 12.2.3).
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances


7 of 82

--------------------------------------------------------------------------------





or wastes into surface water, ground water or land, or (iv) the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, hazardous substances or wastes or the
clean-up or other remediation thereof.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and only to the extent that, all or a portion of the Guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof), including by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guaranty of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (A) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (B)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (A) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.22.2) or (B) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.5, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (iii) Taxes attributable to such Recipient’s failure
to comply with Section 3.5.7 and (iv) any U.S. federal withholding Taxes imposed
under FATCA.
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
“Existing Credit Agreement” means that certain Credit Agreement dated as of
February 2, 2012 by and among the Borrower, Wells Fargo Bank, National
Association, as agent and the


8 of 82

--------------------------------------------------------------------------------





financial institutions party thereto, as amended, restated, supplemented or
otherwise modified from time to time.
“Existing Letters of Credit” means, collectively, the letters of credit
outstanding on the Effective Date issued by Wells Fargo Bank, National
Association pursuant to the Existing Credit Agreement, which letters of credit
are listed on Schedule 1.1(b) hereto.
“Facility Termination Date” means June 12, 2021 or any earlier date on which the
Aggregate Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it. Notwithstanding the foregoing, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.
“Fee Letters” means, collectively, (i) the fee letter, dated May 6, 2016, among
the Borrower, Wells Fargo, and Wells Fargo Securities, LLC and (ii) the fee
letter, dated May 6, 2016, among the Borrower and U.S. Bank National
Association.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (i) with
respect to the Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Obligations with respect to Letters of Credit issued by the
Issuing Bank other than LC Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof, and (ii) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.
“Future LSV Employee Groups” means any Person formed, organized or incorporated
after the Effective Date by employees of LSV Asset Management for the sole
purpose of acquiring an ownership interest in LSV Asset Management.


9 of 82

--------------------------------------------------------------------------------





“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantor” means any of (i) SEI Investments Management Corporation, a Delaware
corporation (“SIMC”), (ii) SEI Global Services, Inc., a Delaware corporation
(“Global Services”), (iii) SEI Funds, Inc., a Delaware corporation (“Funds”),
(iv) SEI Investments Global Fund Services, a Delaware statutory trust (“SIGFS”)
and (v) any Person which becomes a party to the Guaranty pursuant to Section
6.22 or otherwise, provided that SEI Investments Distribution Company, SEI
Private Trust Company, SEI Trust Company, LSV Asset Management and their direct
or indirect Subsidiaries shall not be or be obligated to become Guarantors.
“Guaranty” means that certain Guaranty dated as of the date hereof executed by
certain of the Material Domestic Subsidiaries of the Borrower in favor of the
Administrative Agent, for the ratable benefit of the Administrative Agent and
the Lenders and all joinders thereto, in each case as amended or modified and in
effect from time to time.
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments,
(v) obligations of such Person to purchase securities or other Property arising
out of or in connection with the sale of the same or substantially similar
securities or Property, (vi) Capitalized Lease Obligations, (vii) any other
obligation for borrowed money or other financial accommodation which in
accordance with Agreement Accounting Principles would be shown as a liability on
the consolidated balance sheet of such Person, (viii) net liabilities under Rate
Management Obligations or in respect of any other derivative financial
instrument, (ix) contingent reimbursement obligations in respect of, and
unreimbursed draws under, any letters of credit and (x) Contingent Obligations.
“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (ii) to the extent not otherwise described in
clause (i), Other Taxes.
“Indemnitee” is defined in Section 9.5.2.
“Interest Period” means, with respect to a LIBOR Advance, a period of one, two,
three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement. Such Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months thereafter;
provided, however, that if there is no such numerically corresponding day in
such next, second, third or sixth succeeding month, such Interest Period shall
end on the last Business Day of such next, second, third or sixth succeeding


10 of 82

--------------------------------------------------------------------------------





month. If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day; provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day. Notwithstanding anything to the contrary in this Agreement, there
shall be no more than ten (10) Interest Periods in effect at any time.
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.
“ISP” is defined in Section 15.1.
“Issuing Bank” means Wells Fargo, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.23.9. The Issuing Bank may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.
“Joint Lead Arrangers” means, collectively, Wells Fargo Securities, LLC, U.S.
Bank National Association, and each of their respective successors, in their
capacity as Joint Lead Arrangers and Joint Bookrunners.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (i) the aggregate undrawn amount of
all outstanding Letters of Credit (including, for avoidance of doubt, all
outstanding Existing Letters of Credit) at such time plus (ii) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.
“LC Sublimit” means $15,000,000 or such greater amount (not to exceed
$50,000,000) agreed to by the Issuing Bank in its sole and absolute discretion.
“Lenders” means the lending institutions listed on the signature pages of this
Agreement, or added pursuant to Section 2.7, and their respective successors and
assigns. Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender.
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.19.


11 of 82

--------------------------------------------------------------------------------





“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement, including the Existing Letters of Credit.
“Leverage Ratio” means the ratio of (i) Consolidated Indebtedness to (ii)
Consolidated EBITDA for the then most-recently ended four fiscal quarters of the
Borrower.
“LIBOR Advance” means an Advance which, except as otherwise provided in Section
2.13, bears interest at the applicable Adjusted LIBOR Rate.
“LIBOR Loan” means a Loan which, except as otherwise provided in Section 2.13,
bears interest at the applicable Adjusted LIBOR Rate.
“LIBOR Rate” means, with respect to each LIBOR Advance for any Interest Period,
an interest rate per annum obtained by dividing (i) (y) the rate of interest
appearing on Reuters Screen LIBOR01 Page (or any successor page) that represents
an average British Bankers Association Interest Settlement Rate for Dollar
deposits or (z) if no such rate is available, the rate of interest determined by
the Administrative Agent to be the rate or the arithmetic mean of rates at which
Dollar deposits in immediately available funds are offered to first-tier banks
in the London interbank Eurodollar market, in each case under (y) and (z) above
at approximately 11:00 a.m., London time, two Business Days prior to the first
day of such Interest Period for a period substantially equal to such Interest
Period and in an amount substantially equal to the amount of Wells Fargo’s LIBOR
Loan comprising part of such Borrowing, by (ii) the amount equal to 1.00 minus
the Reserve Requirement (expressed as a decimal) for such Interest Period.
Notwithstanding the foregoing, if the LIBOR Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
“Loan Parties” means the Borrower and each Guarantor; each a “Loan Party”.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Loan Documents” means this Agreement, the Guaranty, any Notes issued pursuant
to Section 2.15 and all other agreements, instruments, documents and
certificates now or hereafter executed and delivered to the Administrative Agent
or any Lender by or on behalf of the Borrower or any Guarantor with respect to
this Agreement, in each case as amended, modified, supplemented or restated from
time to time.
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), results of operations, or
prospects of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents or
(iii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent or the Lenders thereunder.


12 of 82

--------------------------------------------------------------------------------





“Material Indebtedness” means Indebtedness in an outstanding principal amount of
$7,500,000 or more in the aggregate (or the equivalent thereof in any currency
other than U.S. dollars).
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).
“Material Domestic Subsidiary” means a Domestic Subsidiary, the assets or
Consolidated Net Income of which represents more than (i) 5% of assets (valued
at the greater of book or fair market value) of the Borrower and its
Subsidiaries on a consolidated basis or (ii) 5% of the Consolidated Net Income
for the preceding four fiscal quarter period, in each case determined as of the
most recent fiscal quarter end for which financials have been delivered by the
Borrower pursuant to Section 6.1.
“Minimum Collateral Amount” means, at any time, (i) with respect to cash
collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Bank in their sole
discretion.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.
“Net Proceeds” means net cash proceeds realized upon (i) the sale, transfer, or
other disposition of assets, (ii) the sale or series of sales or issuance of any
common or preferred equity interest, limited liability company membership
interests, warrant or other equity, or (iii) the issuance of new Indebtedness,
in each case after the payment or reserving of all direct expenses and taxes
related to such transaction and the net cash proceeds of the liquidation (at any
time) of securities received as consideration from such transaction.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 8.2 and (ii) has been approved
by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” is defined in Section 2.15.
“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest accruing after the filing of a petition or commencement of a
case by or with respect to the Borrower seeking relief under any applicable
federal and state laws pertaining to bankruptcy, reorganization, arrangement,
moratorium, readjustment of debts, dissolution, liquidation or other


13 of 82

--------------------------------------------------------------------------------





debtor relief, specifically including, without limitation, the Bankruptcy Code
and any fraudulent transfer and fraudulent conveyance laws, whether or not the
claim for such interest is allowed in such proceeding) on (i) the Loans, (ii)
the Swingline Loans and (iii) any LC Disbursements, and all fees, expenses,
reimbursements, indemnities and other obligations owing, due or payable at any
time by the Borrower or any Guarantor to the Administrative Agent, any Lender,
the Swingline Lender, the Issuing Bank or any other Person entitled thereto,
under this Agreement or any of the other Loan Documents. Notwithstanding any
provision of any Loan Document to the contrary, Obligations and Guaranteed
Obligations (as defined in the Guaranty) shall not include, with respect to any
Guarantor, Excluded Swap Obligations of such Guarantor.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.22).
“Participant Register” is defined in Section 12.4.
“Participants” is defined in Section 12.4.
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
of 2001, as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.
“Payment Date” means the last day of each March, June, September and December.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Permitted Acquisition” means any Acquisition to which all of the following
conditions and requirements have been satisfied or otherwise waived in writing
by the Required Lenders (or the Administrative Agent on their behalf: (i) no
Default or Event of Default shall have occurred and be continuing at the time of
the consummation of such Acquisition or would exist


14 of 82

--------------------------------------------------------------------------------





immediately after giving effect thereto; (ii) the Borrower shall be in
compliance with the Leverage Ratio immediately after giving effect to such
Acquisition and any Indebtedness incurred in connection therewith, such
compliance determined with regard to calculations made on a pro forma basis
based on the last reported financial statements delivered pursuant to Section
6.1(i) or 6.1(ii); and (iii) the aggregate of the Acquisition Amounts for all
Acquisitions shall not exceed $200,000,000 during the term of this Agreement.
“Permitted Receivables Financing” means the sale of accounts receivable by the
Borrower or a Subsidiary, respectively, to a Loan Party, which sale may also be
characterized as a loan from such Loan Party to the Borrower or such other
Subsidiary, respectively, secured by such accounts receivable, any guaranties or
other credit support of such accounts receivable, and the proceeds thereof.
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.
“Platform” is defined in Section 13.2.
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Wells Fargo (which is not necessarily the lowest
rate charged to any customer), changing when and as said prime rate changes.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower which is a
rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.


15 of 82

--------------------------------------------------------------------------------





“Recipient” means (i) the Administrative Agent, (ii) any Lender or (iii) the
Issuing Bank, as applicable.
“Register” has the meaning given to such term in Section 12.3.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating
thereto.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating
thereto.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(c) of the Code.
“Required Lenders” means Lenders in the aggregate having at least a majority of
the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 51% of the aggregate unpaid principal
amount of the total Revolving Credit Exposure. The Aggregate Commitment (or, if
the Aggregate Commitment has been terminated, the aggregate unpaid principal
amount of the total Revolving Credit Exposure) of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.
“Resignation Effective Date” is defined in Section 10.6.1.


16 of 82

--------------------------------------------------------------------------------





“Revolving Advance” means an Advance comprised of Revolving Loans.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made to the Borrower pursuant to Section 2.1.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC or the U.S. Department of State), the United Nations
Security Council, the European Union, Her Majesty’s Treasury of the United
Kingdom or other relevant sanctions authority.
“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (as of the Effective
Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (i) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, Her Majesty’s Treasury, or other relevant sanctions
authority, (ii) any Person or group operating, organized or resident in a
Sanctioned Country or (iii) any Person owned or controlled by any such Person or
Persons described in clauses (i) and (ii).
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Required Lenders.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise


17 of 82

--------------------------------------------------------------------------------





expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries or property which is responsible for
more than 10% of the consolidated net sales or of the consolidated net income of
the Borrower and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).
“Swap Counterparty” means, with respect to any swap with a Lender, any person or
entity that is or becomes a party to such swap.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act between any
Lender and one or more Swap Counterparties.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means Wells Fargo, in its capacity as lender of Swingline
Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.5.
“Swingline Maturity Date” means the date which is three days prior to the
Facility Termination Date; provided, however, that, if such date is a not a
Business Day, then the Swingline Maturity Date shall be the immediately
preceding Business Day.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a LIBOR Advance and with respect to any Loan, its nature as a Base Rate Loan or
a LIBOR Loan.
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.


18 of 82

--------------------------------------------------------------------------------





“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“Unutilized Commitment” means, with respect to any Lender at any time, such
Lender’s Commitment at such time less the sum of (i) the aggregate principal
amount of all Loans made by such Lender that are outstanding at such time,
(ii) such Lender’s LC Exposure at such time and (iii) such Lender’s Swingline
Exposure at such time.
“U.S. Borrower” means any Borrower that is a U.S. Person.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.5.7(ii)(b)(3).
“Wells Fargo” means Wells Fargo Bank, National Association and its successors
and assigns.
“West Family” means, collectively, (i) Alfred P. West, Jr. and (ii) his spouse,
his children, a spouse of any of his children, or any other ancestor of Alfred
P. West, Jr. (the “Immediate Family”), a trust for the sole benefit of any of
the Immediate Family, and any corporation, partnership, limited liability
company or other entity owned entirely by Alfred P. West, Jr. and/or the
Immediate Family.
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2.    Accounting Terms; Agreement Accounting Principles.
1.2.1.    Except as otherwise expressly provided herein, all accounting or
financial terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements required to be delivered
hereunder shall be prepared in accordance with, Agreement Accounting Principles
applied on a basis consistent with the most recent audited consolidated
financial statements of the Borrower delivered to the Lenders prior to the
Effective Date. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein,


19 of 82

--------------------------------------------------------------------------------





Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
1.2.2.    If the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in Agreement Accounting Principles or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in Agreement Accounting
Principles or in the application thereof, then such provision shall be
interpreted on the basis of Agreement Accounting Principles as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
ARTICLE II
THE CREDITS
2.1.    Commitment. From and including the Effective Date and prior to the
Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Revolving Loans to the Borrower
in Dollars from time to time on any Business Day in amounts that will not result
in (a) such Lender’s Revolving Credit Exposure exceeding the amount of its
Commitment or (b) the sum of the total Revolving Credit Exposures exceeding the
Aggregate Commitment. Subject to the terms of this Agreement, the Borrower may
borrow, repay and reborrow Revolving Loans at any time prior to the Facility
Termination Date. The Commitments to lend hereunder shall expire immediately
prior to the Facility Termination Date.
2.2.    Repayments.
2.2.1.    Repayment of Loans. The Borrower hereby unconditionally promises to
pay (i) to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Revolving Loan on the Facility Termination Date
and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of (A) the date 10 Business Days following the
date such Swingline Loan is made and (B) the Swingline Maturity Date; provided
that if, on any date that a Revolving Advance is made there are any Swingline
Loans outstanding, the proceeds of such Revolving Advance made on such date
shall, first, be applied to the payment in full of any such Swingline Loans, and
second, be made available to the applicable Borrower as provided herein.
2.2.2.    Prepayment Requirement. If at any time the aggregate Revolving Credit
Exposure of the Lenders exceeds the Aggregate Commitment, the Borrower shall
immediately prepay the Revolving Loans and/or the Swingline Loans in the amount
of such excess. To the extent that, after the prepayment of all Revolving Loans
and Swingline Loans an excess of the Revolving Credit Exposure over the
Aggregate Commitment still exists, the Borrower shall


20 of 82

--------------------------------------------------------------------------------





promptly cash collateralize the Letters of Credit in the manner described in
Section 2.23.10 in an amount sufficient to eliminate such excess.
2.3.    Ratable Loans. Each Revolving Advance hereunder shall consist of Loans
made from the several Lenders ratably in proportion to the ratio that their
respective Commitments bear to the Aggregate Commitment.
2.4.    Types of Advances. The Revolving Advances may be comprised of Base Rate
Loans or LIBOR Loans, or a combination thereof, selected by the Borrower in
accordance with Sections 2.10 and 2.11. Each Swingline Loan shall be a Base Rate
Loan.
2.5.    Swingline Loans.
2.5.1.    Swingline Commitment. Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower,
from time to time on any Business Day during the period from and including the
Effective Date to but not including the Swingline Maturity Date, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $50,000,000,
(ii) the Revolving Credit Exposure of any Lender exceeding its Commitment at
such time or (iii) the sum of the total Revolving Credit Exposures exceeding the
Aggregate Commitment; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.
2.5.2.    Notice of Swingline Loans. To request a Swingline Loan, the Borrower
shall notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 11:00 a.m., Charlotte time, on the day of a proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower. Not later than 1:00 p.m.,
Charlotte time, on the requested date of such Swingline Loan, the Swingline
Lender will make available to the Administrative Agent’s address specified
pursuant to Article XIII an amount, in Dollars and in immediately available
funds, equal to the amount of the requested Swingline Loan. To the extent the
Swingline Lender has made such amount available to the Administrative Agent as
provided hereinabove, the Administrative Agent will make such amount available
to the Borrower by means of a credit to the general deposit account of the
Borrower with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.23.5,
by remittance to the Issuing Bank) by 3:00 p.m., Charlotte time, on the
requested date of such Swingline Loan.
2.5.3.    Participations. The Swingline Lender may by written notice given to
the Administrative Agent not later than 11:00 a.m., Charlotte time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable


21 of 82

--------------------------------------------------------------------------------





Percentage of such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds to the account of the
Administrative Agent, and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this Section, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this Section and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this Section
shall not relieve the Borrower of any default in the payment thereof.
2.6.    Fees.
2.6.1.    Commitment Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee for each calendar quarter
(or portion thereof) for the period from the date of this Agreement to the
Facility Termination Date, at a per annum rate equal to the Applicable Fee Rate
in effect for such fee from time to time during such quarter on such Lender’s
portion of the average daily aggregate Unutilized Commitments (excluding clause
(iii) of the definition thereof for purposes of this Section 2.6.1 only),
payable on each Payment Date hereafter and on the Facility Termination Date;
provided, however, that no commitment fee shall accrue on the Unutilized
Commitment of a Defaulting Lender during any period that such Lender shall be a
Defaulting Lender.
2.6.2.    Letter of Credit Participation and Fronting Fees. The Borrower agrees
to pay (i) to the Administrative Agent for the account of each Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Margin used to determine the interest rate
applicable to LIBOR Loans, on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate or rates per annum
separately agreed upon between the Borrower and the Issuing Bank, on the average
daily amount of the LC Exposure (excluding any portion


22 of 82

--------------------------------------------------------------------------------





thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this Section
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
2.7.    Reductions and Increases in Aggregate Commitment.
2.7.1.    Reductions in Aggregate Commitments. The Borrower may permanently
reduce the Aggregate Commitment in whole, or in part ratably among the Lenders
in a minimum aggregate amount of $10,000,000 or any integral multiple of
$5,000,000 in excess thereof, upon at least two Business Days’ written notice to
the Administrative Agent, which notice shall specify the amount of any such
reduction; provided, however, that the amount of the Aggregate Commitment may
not be reduced below the aggregate principal amount of the total Revolving
Credit Exposure. All accrued commitment fees shall be payable on the effective
date of any termination of the obligations of the Lenders to make Loans
hereunder.
2.7.2.    Increase in Aggregate Commitments. The Borrower may, at its option,
seek to increase the Aggregate Commitment by up to an aggregate amount of
$100,000,000 (resulting in a maximum Aggregate Commitment of $400,000,000) in a
minimum amount of $20,000,000 and in integral multiples of $5,000,000 in excess
thereof, upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, which notice shall specify the amount of any such increase
and shall be delivered at a time when no Default or Unmatured Default has
occurred and is continuing. The Borrower may, after giving such notice, offer
the increase (which may be declined by any Lender in its sole discretion) in the
Aggregate Commitment on either a ratable basis to the Lenders or on a non
pro-rata basis to one or more Lenders and/or to other lenders or entities
reasonably acceptable to the Administrative Agent. No increase in the Aggregate
Commitment shall become effective until the existing or new Lenders extending
such incremental Commitment amount and the Borrower shall have delivered to the
Administrative Agent a document in form and substance reasonably satisfactory to
the Administrative Agent pursuant to which any such existing Lender states the
amount of its Commitment increase, any such new Lender states its Commitment
amount and agrees to assume and accept the obligations and rights of a Lender
hereunder and the Borrower accepts such incremental Commitments. The Lenders
(new or existing) shall accept an assignment from the existing Lenders, and the
existing Lenders shall make an assignment or sell a sub-participation to the new
or existing Lender accepting a new or increased Commitment, of an interest or
sub-participation in each then outstanding Advance and Letter of Credit such
that, after giving effect thereto, all Revolving Credit Exposure is held ratably
by the Lenders in proportion to their respective Applicable Percentages.
Assignments pursuant to the preceding sentence shall be


23 of 82

--------------------------------------------------------------------------------





made in exchange for the principal amount assigned plus accrued and unpaid
interest and commitment and Letter of Credit fees and shall not be subject to
the assignment fee set forth in Section 12.2.4. The Borrower shall make any
payments under Section 3.4 resulting from such assignments. Any such increase of
the Aggregate Commitment shall be subject to receipt by the Administrative Agent
from the Borrower of such supplemental opinions, resolutions, certificates and
other documents as the Administrative Agent may reasonably request.
2.8.    Minimum Amount of Each Advance. Each LIBOR Advance shall be in the
minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), and each Base Rate Advance shall be in the minimum amount of
$5,000,000 (and in multiples of $1,000,000 if in excess thereof); provided,
however, that any Base Rate Advance may be in the amount of the unused Aggregate
Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.23.5. Each Swingline Loan shall be in
the minimum amount of $250,000 (and in integral multiples of $250,000 if in
excess thereof).
2.9.    Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding Base Rate Advances or Swingline
Loans or any portion of the outstanding Base Rate Advances or Swingline Loans
upon notice to the Administrative Agent (or Swingline Lender, as appropriate) by
11:00 a.m., Charlotte time, on the Business Day of the proposed prepayment. The
Borrower may from time to time pay, subject to the payment of any funding
indemnification amounts required by Section 3.4 but without penalty or premium,
all outstanding LIBOR Advances, or, in a minimum aggregate amount of $5,000,000
or any integral multiple of $1,000,000 in excess thereof, any portion of the
outstanding LIBOR Advances upon three Business Days’ prior written notice to the
Administrative Agent.
2.10.    Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each LIBOR
Advance, the Interest Period applicable thereto from time to time. The Borrower
shall give the Administrative Agent irrevocable notice (a “Borrowing Notice”)
not later than 11:00 a.m., Charlotte time, on the Borrowing Date of each Base
Rate Advance and three (3) Business Days before the Borrowing Date for each
LIBOR Advance, specifying:
(i)    the Borrowing Date, which shall be a Business Day, of such Advance,
(ii)    the aggregate amount of such Advance,
(iii)    the Type of Advance selected, and
(iv)    in the case of each LIBOR Advance, the Interest Period applicable
thereto.
Not later than 1:00 p.m., Charlotte time, on each Borrowing Date, each Lender
shall make available to the Administrative Agent at the Administrative Agent’s
address specified pursuant to Article XIII an amount, in Dollars and in
immediately available funds, equal to the amount of the Loan or Loans to be made
by such Lender. To the extent such Lenders have made such amounts available to
the Administrative Agent as provided hereinabove, the Administrative Agent will
make the aggregate of such amounts available to the Borrower at the
Administrative Agent’s aforesaid address.


24 of 82

--------------------------------------------------------------------------------





2.11.    Conversion and Continuation of Outstanding Advances. Base Rate Advances
shall continue as Base Rate Advances unless and until such Base Rate Advances
are converted into LIBOR Advances pursuant to this Section 2.11 or are repaid in
accordance with Section 2.9. Each LIBOR Advance shall continue as a LIBOR
Advance until the end of the then applicable Interest Period therefor, at which
time such LIBOR Advance shall be automatically converted into a Base Rate
Advance unless (x) such LIBOR Advance is or was repaid in accordance with
Section 2.9 or (y) the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such LIBOR Advance continue as a LIBOR Advance for the
same or another Interest Period. Subject to the terms of Section 2.8, the
Borrower may elect from time to time to convert all or any part of a Base Rate
Advance into a LIBOR Advance. The Borrower shall give the Administrative Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of a
Base Rate Advance into a LIBOR Advance or continuation of a LIBOR Advance not
later than 11:00 a.m., Charlotte time, at least three Business Days prior to the
date of the requested conversion or continuation, specifying:
(i)    the requested date, which shall be a Business Day, of such conversion or
continuation,
(ii)    the aggregate amount and Type of the Advance which is to be converted or
continued, and
(iii)    the amount of such Advance which is to be converted into or continued
as a LIBOR Advance and the duration of the Interest Period applicable thereto.
2.12.    Changes in Interest Rate, etc. Each Base Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
LIBOR Advance into a Base Rate Advance pursuant to Section 2.11, to but
excluding the date it is paid or is converted into a LIBOR Advance pursuant to
Section 2.11 hereof, at a rate per annum equal to the Base Rate for such day.
Each Swingline Loan shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Loan is made to but
excluding the date it is paid at a rate per annum equal to the Base Rate for
such day. Changes in the rate of interest on any Swingline Loan and that portion
of any Advance maintained as a Base Rate Advance will take effect simultaneously
with each change in the Base Rate. Each LIBOR Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined by the Administrative Agent as
applicable to such LIBOR Advance based upon the Borrower’s selections under
Sections 2.10 and 2.11 and otherwise in accordance with the terms hereof. No
Interest Period may end after the Facility Termination Date.
2.13.    Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.10, 2.11 or 2.12, during the continuance of a
Default or Unmatured Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that no
Advance may be made as, converted into or continued as a LIBOR Advance. During
the continuance of a


25 of 82

--------------------------------------------------------------------------------





Default the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (i) each LIBOR Advance shall
bear interest for the remainder of the applicable Interest Period at the rate
otherwise applicable to such Interest Period plus 2% per annum and (ii) each
Swingline Loan and each Base Rate Advance shall bear interest at a rate per
annum equal to the Base Rate in effect from time to time plus 2% per annum,
provided that, during the continuance of a Default under Section 7.1.2, 7.1.6 or
7.1.7, the interest rates set forth in clauses (i) and (ii) above shall be
applicable to all Advances without any election or action on the part of the
Administrative Agent or any Lender.
2.14.    Method of Payment; Waterfall.
2.14.1.    Method of Payment. Except as otherwise expressly provided herein, all
payments of the Obligations hereunder shall be made, without setoff, deduction,
or counterclaim, in immediately available funds to the Administrative Agent at
the Administrative Agent’s address specified pursuant to Article XIII, or at any
other Lending Installation of the Administrative Agent specified in writing by
the Administrative Agent to the Borrower, by 12:00 noon, Charlotte time, on the
date when due and shall be applied ratably by the Administrative Agent among the
Lenders. Each payment delivered to the Administrative Agent for the account of
any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at its
address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender. The
Administrative Agent is hereby authorized to charge the account of the Borrower
maintained with Wells Fargo for each payment of principal, interest and fees as
it becomes due hereunder.
2.14.2.    Waterfall. Notwithstanding any other provision of this Agreement or
any other Loan Document to the contrary, all amounts collected or received by
the Administrative Agent or any Lender after acceleration of the Loans pursuant
to Section 8.1 shall be applied by the Administrative Agent as follows:
(i)    first, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ and consultants’ fees
irrespective of whether such fees are allowed as a claim after the occurrence of
a Bankruptcy Event) of the Administrative Agent in connection with enforcing the
rights of the Lenders under the Loan Documents;
(ii)    second, to the payment of any fees owed to the Administrative Agent
hereunder or under any other Loan Document;
(iii)    third, to the payment of all reasonable and documented out-of-pocket
costs and expenses (including, without limitation, reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of a Bankruptcy Event) of each of the Lenders in connection with
enforcing its rights under the Loan Documents or otherwise with respect to the
Obligations owing to such Lender;


26 of 82

--------------------------------------------------------------------------------





(iv)    fourth, to the payment of all of the Obligations consisting of accrued
fees and interest (including, without limitation, fees incurred and interest
accruing at the then applicable rate after the occurrence of a Bankruptcy Event
irrespective of whether a claim for such fees incurred and interest accruing is
allowed in such proceeding);
(v)    fifth, to the payment of the outstanding principal amount of the
Obligations (including the payment of any outstanding reimbursement obligations
in respect of any LC Disbursement and the obligation to cash collateralize
Letter of Credit Exposure), and including Obligations in connection with any
Rate Management Transaction between any Loan Party and any Lender (or any
Affiliate of any Lender) (to the extent such Rate Management Transaction is
required or permitted hereunder);
(vi)    sixth, to the payment of all other Obligations and other obligations
that shall have become due and payable under the Loan Documents or otherwise and
not repaid; and
(vii)    seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.
Notwithstanding anything to the contrary, Excluded Swap Obligations with respect
to any Guarantor shall not be paid with amounts received from such Guarantor or
its assets, but appropriate adjustments shall be made with respect to payments
from other Loan Parties to preserve the allocation to Obligations otherwise set
forth above in the waterfall.
2.15.    Noteless Agreement; Evidence of Indebtedness.
2.15.1.    Lender Accounts. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.
2.15.2.    Administrative Agent Register. The Administrative Agent shall
maintain the Register pursuant to Section 12.3, and a subaccount for each
Lender, in which it will record (i) the amount of each Loan made hereunder, the
Type thereof and the Interest Period with respect thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
2.15.3.    Evidence of Indebtedness. The entries maintained in the accounts,
Register and subaccounts maintained pursuant to Section 2.15.2 (and, if
consistent with the entries of the Administrative Agent, Section 2.15.1) shall
be prima facie evidence of the existence and amounts of the Obligations therein
recorded; provided, however, that the failure of the Administrative Agent or any
Lender to maintain such account, such Register or such subaccount, as
applicable, or any error therein, shall not in any manner affect the obligation
of the Borrower to repay the Obligations in accordance with the terms of this
Agreement.
2.15.4.    Notes. Any Lender may request that its Loans be evidenced by a
promissory note in substantially the form of Exhibit C (or, in the case of the
Swingline Lender,


27 of 82

--------------------------------------------------------------------------------





Exhibit D) (a “Note”). In such event, the Borrower shall prepare, execute and
deliver to such Lender such Note payable to the order of such Lender.
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (prior to any assignment pursuant to Section 12.2) be represented by one
or more Notes payable to the order of the payee named therein, except to the
extent that any such Lender subsequently returns any such Note for cancellation
and requests that such Loans once again be evidenced as described in Sections
2.15.1 and 2.15.2.
2.16.    Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the Borrower, it being understood that the
foregoing authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. The Borrower agrees
to deliver promptly to the Administrative Agent a written confirmation, if such
confirmation is requested by the Administrative Agent or any Lender, of each
telephonic notice signed by an Authorized Officer. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.
2.17.    Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Base Rate Advance and Swingline Loan shall be payable on each Payment Date,
commencing with the first such date to occur after the date hereof, on any date
on which the Swingline Loan or Base Rate Advance is prepaid, whether due to
acceleration or otherwise, and at maturity. Interest accrued on that portion of
the outstanding principal amount of any Base Rate Advance converted into a LIBOR
Advance on a day other than a Payment Date shall be payable on the date of
conversion. Interest accrued on each LIBOR Advance shall be payable on the last
day of its applicable Interest Period, on any date on which the LIBOR Advance is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each LIBOR Advance having an Interest Period longer than three months shall
also be payable on the last day of each three-month interval during such
Interest Period. Interest with respect to any Swingline Loans shall be payable
on the date that such Loan is required to be repaid. Interest with respect to
LIBOR Loans and commitment fees shall be calculated for actual days elapsed on
the basis of a 360-day year. Interest with respect to Base Rate Loans shall be
calculated for the actual days elapsed on the basis of a 365 or 366-day year, as
applicable. Interest shall be payable for the day an Advance is made but not for
the day of any payment on the amount paid if payment is received prior to noon
(local time) at the place of payment. If any payment of principal of or interest
on an Advance shall become due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.
2.18.    Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder. The Administrative Agent will notify each Lender of the
interest rate applicable to each LIBOR Advance promptly upon determination of
such interest rate and will give each Lender prompt notice of each change in the
Base Rate.


28 of 82

--------------------------------------------------------------------------------





2.19.    Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and the Loans and any Notes issued hereunder shall be deemed held
by each Lender for the benefit of any such Lending Installation. Each Lender
may, by written notice to the Administrative Agent and the Borrower in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.
2.20.    Non-Receipt of Funds by the Administrative Agent. Unless the Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of (i)
in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest, fees or reimbursement of LC
Disbursements to the Administrative Agent for the account of the Lenders or the
Issuing Bank hereunder, that it does not intend to make such payment, the
Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.
2.21.    Defaulting Lenders.
2.21.1.    Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8.1 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.1 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, to cash collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.21.4;


29 of 82

--------------------------------------------------------------------------------





fourth, as the Borrower may request (so long as no Unmatured Default or Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize the Issuing Bank’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.21.4; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Bank or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Unmatured Default or Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or LC Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 4.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments without giving effect to Section 2.21.1(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.21.1(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(a)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(b)    Each Defaulting Lender shall be entitled to receive participation fees
with respect to its participations in Letters of Credit for any period during
which that Lender is a Defaulting Lender only to the extent allocable to its
Applicable Percentage of the stated amount of Letters of Credit for which it has
provided cash collateral pursuant to Section 2.21.4.
(c)    With respect to any participation fee not required to be paid to any
Defaulting Lender pursuant to Section 2.21.1(iii)(b), the Borrower shall (x) pay
to


30 of 82

--------------------------------------------------------------------------------





each Non-Defaulting Lender that portion of any such participation fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in LC Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to Section 2.21.1(iv), (y) pay to the
Issuing Bank and the Swingline Lender, as applicable, the amount of any such
participation fee otherwise payable to such Defaulting Lender to the extent
allocable to the Issuing Bank’s or the Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such participation fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment. Subject to Section
15.7, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in Section 2.21.1(iv) cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, cash collateralize the
Issuing Bank’s Fronting Exposure in accordance with the procedures set forth in
Section 2.21.4.
2.21.2.    Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.21.4), whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.
2.21.3.    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans


31 of 82

--------------------------------------------------------------------------------





unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Bank shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.
2.21.4.    Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall cash collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.21.1(iv) and any cash collateral provided by such Defaulting
Lender), by depositing in an account with the Administrative Agent cash in an
amount not less than the Minimum Collateral Amount. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.
(i)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank, and agrees to
maintain, a first priority security interest in all such cash collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of LC Obligations, to be applied pursuant to Section 2.21.4(ii). If at
any time the Administrative Agent determines such cash collateral is subject to
any right or claim of any Person other than the Administrative Agent and the
Issuing Bank as herein provided, or that the total amount of such cash
collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional cash collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any cash collateral provided
by the Defaulting Lender).
(ii)    Application. Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided under this Section 2.21 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of LC Obligations
(including, as to cash collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the cash collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.
(iii)    Termination of Requirement. Cash collateral (or the appropriate portion
thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall no longer
be required to be held as cash collateral pursuant to this Section 2.21.4
following (x) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (y)
the determination by the Administrative Agent and the Issuing Bank that there
exists excess cash collateral; provided that, subject to this Section 2.21.4 the
Person providing cash collateral and the Issuing Bank may agree that cash
collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such cash
collateral was provided by the Borrower, such cash collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.


32 of 82

--------------------------------------------------------------------------------





2.22.    Mitigation Obligations; Replacement of Lenders.
2.22.1.    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.1, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.5, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (x) would eliminate
or reduce amounts payable pursuant to Section 3.1 or 3.5, as the case may be, in
the future, and (y) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
2.22.2.    Replacement of Lenders. If any Lender requests compensation under
Section 3.1, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.5 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.22.1, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Article XII), all of its interests,
rights (other than its existing rights to payments pursuant to Section 3.1 or
Section 3.5) and obligations under this Agreement and the related Loan Documents
to an Eligible Assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Article XII;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.4) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.1 or payments required to be made pursuant to
Section 3.5, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable law; and
(v)    in the case of any assignment resulting from a Lender becoming a Non-
Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


33 of 82

--------------------------------------------------------------------------------





A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
2.23.    Letters of Credit.
2.23.1.    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time prior to the date five (5) Business Days prior to
the Facility Termination Date. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
2.23.2.    Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with Section 2.23.3), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed the LC Sublimit, (ii) the sum of
the total Revolving Credit Exposures shall not exceed the Aggregate Commitment
and (iii) if any Lender is at that time a Defaulting Lender, the Issuing Bank
has entered into an arrangement, including the delivery of cash collateral,
satisfactory to the Issuing Bank (in its sole discretion) with the Borrower or
such Lender to eliminate the Issuing Bank’s actual or potential Fronting
Exposure (after giving effect to Section 2.21.1(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other LC Exposure as to which the
Issuing Bank has actual or potential Fronting Exposure, as it may elect in its
sole discretion.
2.23.3.    Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Facility Termination Date.


34 of 82

--------------------------------------------------------------------------------





2.23.4.    Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided Section 2.23.5, or of any reimbursement payment required to
be refunded to the Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this Section in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
2.23.5.    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, Charlotte time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., Charlotte time, on such date, or, if such notice has not
been received by the Borrower prior to such time on such date, then not later
than 12:00 noon, Charlotte time, on (i) the Business Day that the Borrower
receives such notice, if such notice is received prior to 10:00 a.m., Charlotte
time, on the day of receipt, or (ii) the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Sections 2.5 or 2.10 that such payment be financed with Base Rate Loan or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Base Rate Loan or Swingline Loan. If the Borrower fails to make
such payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower by wire transfer
of immediately available funds to the account of the Administrative Agent, and
the Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this Section,
the Administrative Agent shall distribute such payment to the Issuing Bank or,
to the extent that Lenders have made payments pursuant to this Section to
reimburse the Issuing Bank, then to such Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this Section to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
Base Rate Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.


35 of 82

--------------------------------------------------------------------------------





2.23.6.    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.23.5 shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Affiliates, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
2.23.7.    Disbursement Procedures. The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
2.23.8.    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and


36 of 82

--------------------------------------------------------------------------------





including the date such LC Disbursement is made to but excluding the date that
the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to Base Rate Loans; provided that, if the Borrower fails to reimburse
such LC Disbursement when due pursuant to Section 2.23.5, then Section 2.13
shall apply. Interest accrued pursuant to this Section shall be for the account
of the Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to Section 2.23.5 to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.
2.23.9.    Replacement of the Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.6.2. From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
2.23.10.    Cash Collateralization. If any Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this Section, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to 103% of the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Default with respect to the
Borrower described in Section 7.1.6 or 7.1.7. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Borrower hereby grants to
the Administrative Agent, for the benefit of the Issuing Bank and the Lenders, a
Lien upon and security interest in the account in which such cash collateral is
maintained and in all amounts held therein from time to time as security for LC
Exposure, for application to the Borrower’s reimbursement obligations as and
when the same shall arise. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity


37 of 82

--------------------------------------------------------------------------------





of the Loans has been accelerated, be applied to satisfy other obligations of
the Borrower under this Agreement. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of a Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Defaults have been cured or
waived.
2.23.11.    Existing Letters of Credit. The Borrower, the Administrative Agent,
the Issuing Bank and the Lenders agree that, as of the Effective Date, each
Existing Letter of Credit described on Schedule 1.1(b) issued for the account of
the Borrower and which remains outstanding as of the Effective Date shall be
deemed issued as of the Effective Date under this Agreement as a Letter of
Credit for the account of the Borrower by the Issuing Bank.
ARTICLE III
YIELD PROTECTION; CHANGE IN CIRCUMSTANCES; ILLEGALITY AND TAXES
3.1.    Increased Costs.
3.1.1.    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBOR Rate)
or the Issuing Bank;
(ii)    subject any Recipient to any Taxes (other than (x) Indemnified Taxes,
(y) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (z) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the Issuing Bank or other Recipient, the
Borrower will pay to such Lender, the Issuing Bank or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender,
the Issuing Bank or other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.


38 of 82

--------------------------------------------------------------------------------





3.1.2.    Capital Requirements. If any Lender or the Issuing Bank determines
that any Change in Law affecting such Lender or the Issuing Bank or any lending
office of such Lender or such Lender’s or the Issuing Bank’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Bank’s capital or
on the capital of such Lender’s or the Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the Issuing Bank, to a level below
that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.
3.1.3.    Certificates for Reimbursement. A certificate of a Lender or the
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in Section 3.1.1 or 3.1.2 and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
3.1.4.    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section 3.1 shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section 3.1 for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the Issuing Bank, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
3.2.    Availability of Types of Loans. If, on or prior to the first day of any
Interest Period, (i) the Administrative Agent shall have determined that
adequate and reasonable means do not exist for ascertaining the applicable LIBOR
Rate for such Interest Period or (ii) the Administrative Agent shall have
received written notice from the Required Lenders of their determination that
the rate of interest referred to in the definition of “LIBOR Rate” upon the
basis of which the Adjusted LIBOR Rate for LIBOR Loans for such Interest Period
is to be determined will not adequately and fairly reflect the cost to such
Lenders of making or maintaining LIBOR Loans during such Interest Period, the
Administrative Agent will forthwith so notify the Borrower and the Lenders. Upon
such notice, (x) all then outstanding LIBOR Loans shall automatically, on the
expiration date of the respective Interest Periods applicable thereto (unless
then repaid in full), be converted into Base Rate Loans, (y) the obligation of
the Lenders to make, to convert Base Rate Loans into, or to continue, LIBOR
Loans shall be suspended (including pursuant to the Loan to which such Interest
Period applies), and (z) any


39 of 82

--------------------------------------------------------------------------------





Borrowing Notice or Conversion/Continuation Notice given at any time thereafter
with respect to LIBOR Loans shall be deemed to be a request for Base Rate Loans,
in each case until the Administrative Agent or the Required Lenders, as the case
may be, shall have determined that the circumstances giving rise to such
suspension no longer exist (and the Required Lenders, if making such
determination, shall have so notified the Administrative Agent), and the
Administrative Agent shall have so notified the Borrower and the Lenders.
3.3.    Illegality. Notwithstanding any other provision in this Agreement, if,
at any time after the date hereof and from time to time, any Lender shall have
determined in good faith that the introduction of or any Change in Law has or
would have the effect of making it unlawful for such Lender to make or to
continue to make or maintain LIBOR Loans, such Lender will forthwith so notify
the Administrative Agent and the Borrower. Upon such notice, (i) each of such
Lender’s then outstanding LIBOR Loans shall automatically, on the expiration
date of the respective Interest Period applicable thereto (or, to the extent any
such LIBOR Loan may not lawfully be maintained as a LIBOR Loan until such
expiration date, upon such notice) and to the extent not sooner prepaid, be
converted into a Base Rate Loan, (ii) the obligation of such Lender to make, to
convert Base Rate Loans into, or to continue, LIBOR Loans shall be suspended
(including pursuant to any Borrowing for which the Administrative Agent has
received a Borrowing Notice but for which the applicable date of such borrowing
has not arrived), and (iii) any Borrowing Notice or Conversion/Continuation
Notice given at any time thereafter with respect to LIBOR Loans shall, as to
such Lender, be deemed to be a request for a Base Rate Loan, in each case until
such Lender shall have determined that the circumstances giving rise to such
suspension no longer exist and shall have so notified the Administrative Agent,
and the Administrative Agent shall have so notified the Borrower.
3.4.    Compensation. The Borrower hereby indemnifies each Lender upon demand
for all losses, expenses and liabilities (including, without limitation, any
loss, expense or liability incurred by reason of the liquidation or reemployment
of deposits or other funds required by such Lender to fund or maintain LIBOR
Loans) that such Lender may incur or sustain (i) if for any reason (other than a
default by such Lender) an Advance or continuation of, or conversion into, a
LIBOR Loan does not occur on a date specified therefor in a Borrowing Notice or
Conversion/Continuation Notice, (ii) if any repayment, prepayment or conversion
of any LIBOR Loan occurs on a date other than the last day of an Interest Period
applicable thereto (including as a consequence of any assignment made pursuant
to Section 2.22 or any acceleration of the maturity of the Loans pursuant to
Section 8.1), (iii) if any prepayment of any LIBOR Loan is not made on any date
specified in a notice of prepayment given by the Borrower or (iv) as a
consequence of any other failure by the Borrower to make any payments with
respect to any LIBOR Loan when due hereunder. Calculation of all amounts payable
to a Lender under this Section 3.4 shall be made as though such Lender had
actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 3.4. A certificate (which shall be in
reasonable detail) showing the basis for the determinations set forth in this
Section 3.4 by any Lender as to any additional amounts payable pursuant to this
Section 3.4 shall be submitted by such Lender to the Borrower either directly or


40 of 82

--------------------------------------------------------------------------------





through the Administrative Agent. Determinations set forth in any such
certificate made in good faith for purposes of this Section 3.4 of any such
losses, expenses or liabilities shall be conclusive absent manifest error.
3.5.    Taxes.
3.5.1.    Defined Terms. For purposes of this Section 3.5, the term “Lender”
includes the Issuing Bank and the term “applicable law” includes FATCA.
3.5.2.    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
3.5.3.    Payment of Other Taxes by the Borrower. The Loan Parties shall jointly
and severally timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.
3.5.4.    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.5) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
3.5.5.    Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (x) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) any Taxes attributable to such Lender’s failure to comply with the
provisions of Article XII relating to the maintenance of a Participant Register
and (z) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally


41 of 82

--------------------------------------------------------------------------------





imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 3.5.5.
3.5.6.    Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
3.5, such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
3.5.7.    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.5.7(ii)(a), 3.5.7(ii)(b) and 3.5.7(ii)(d) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,
(a)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(b)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time


42 of 82

--------------------------------------------------------------------------------





thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-BEN-E,
respectively, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W‑8ECI, IRS Form W-8BEN or
W-BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, IRS Form W‑9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;
(c)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


43 of 82

--------------------------------------------------------------------------------





(d)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 3.5.7(ii)(d), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
3.5.8.    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.5 (including by
the payment of additional amounts pursuant to this Section 3.5), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.5 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 3.5.8 (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 3.5.8, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this Section 3.5.8 the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
3.5.9.    Survival. Each party’s obligations under this Section 3.5 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.


44 of 82

--------------------------------------------------------------------------------





ARTICLE IV
CONDITIONS PRECEDENT
4.1.    Effectiveness and Initial Credit Extension. This Agreement shall not
become effective, the Lenders shall not be required to make the initial Advances
and the Issuing Bank shall not be required to issue any Letters of Credit until
such date as (i) the Borrower has satisfied the conditions precedent set forth
in Section 4.2, (ii) the Borrower has furnished to the Administrative Agent with
sufficient copies for the Lenders each of the following documents and (iii) each
of the following events shall have occurred, as applicable (such date being the
“Effective Date”):
(i)    Copies of the certificate of trust or the articles or certificate of
incorporation, as applicable, of the Borrower and each Guarantor, together with
all amendments, and a certificate of good standing, each certified by the
appropriate governmental officer in its jurisdiction of incorporation.
(ii)    Copies, certified by the Secretary or Assistant Secretary of the
Borrower and each Guarantor, of each such Person’s by-laws or deed of trust, as
applicable, and of its Board of Directors’ or Trustee’s resolutions, as
applicable, and of resolutions or actions of any other body authorizing the
execution of the Loan Documents to which the Borrower or such Guarantor is a
party.
(iii)    An incumbency certificate, executed by the Secretary or Assistant
Secretary of the Borrower and each Guarantor, which shall identify by name and
title and bear the signatures of the Authorized Officers and any other officers
of the Borrower or such Guarantor authorized to sign the Loan Documents to which
the Borrower or such Guarantor is a party, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrower or such Guarantor.
(iv)    A certificate, signed by the chief financial officer or corporate
controller of the Borrower, certifying that on the date hereof and after giving
effect to any Advances made or Letters of Credit issued on the Effective Date,
the Borrower is in compliance with the conditions set forth in paragraphs (i)
and (ii) of Section 4.2.
(v)    A written opinion of Morgan, Lewis & Bockius LLP, the Borrower’s counsel,
addressed to the Lenders in form and substance satisfactory to the
Administrative Agent.
(vi)    Any Notes requested by a Lender pursuant to Section 2.15 payable to the
order of each such requesting Lender.
(vii)    Such money transfer authorizations as the Administrative Agent may have
reasonably requested.


45 of 82

--------------------------------------------------------------------------------





(viii)    A compliance certificate in substantially the form of Exhibit A signed
by the Borrower’s chief financial officer showing the calculations necessary to
determine compliance with this Agreement for fiscal quarter ended March 31,
2016.
(ix)    The Borrower shall have paid all fees due to the Joint Lead Arrangers or
the Administrative Agent under the Fee Letters.
(x)    This Agreement duly completed and executed by Borrower.
(xi)    The Guaranty in form and substance reasonably acceptable to the
Administrative Agent and duly completed and executed by the Borrower and the
Guarantors.
(xii)    All approvals, permits and consents of any Governmental Authorities or
other Persons required in connection with the execution and delivery of this
Agreement and the other Loan Documents shall have been obtained, without the
imposition of conditions that are not acceptable to the Administrative Agent,
and all related filings, if any, shall have been made, and all such approvals,
permits, consents and filings shall be in full force and effect and the
Administrative Agent shall have received such copies thereof as it shall have
reasonably requested; and no action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before, and no
order, injunction or decree shall have been entered by, any court or other
Governmental Authority, in each case to enjoin, restrain or prohibit, to obtain
substantial damages in respect of, or to impose materially adverse conditions
upon, this Agreement or any of the other Loan Documents or that could reasonably
be expected to have a Material Adverse Effect.
(xiii)    The Administrative Agent shall have received copies of the financial
statements referred to in Section 5.4, together with copies of unaudited
quarterly consolidated financial statements of the Borrower and its Subsidiaries
through the last day of the fiscal quarter most recently ended prior to the
Effective Date for which financial statements of the Borrower and its
Subsidiaries are available.
(xiv)    The Lenders shall have received all documentation and other information
requested by them and required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act.
(xv)    Such other documents as any Lender or its counsel may have reasonably
requested.
4.2.    Each Advance. The Lenders shall not be required to make any Advance and
the Issuing Bank shall not be required to issue, amend, renew or extend any
Letter of Credit unless on the applicable Borrowing Date:
(i)    There exists no Default or Unmatured Default.
(ii)    The representations and warranties contained in Article V are true and
correct as of such Borrowing Date except to the extent any such representation
or


46 of 82

--------------------------------------------------------------------------------





warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date.
Each Borrowing Notice or request for the issuance of a Letter of Credit with
respect to each such Credit Extension shall constitute a representation and
warranty by the Borrower that the conditions contained in Sections 4.2(i) and
(ii) have been satisfied. Any Lender may require a duly completed compliance
certificate in substantially the form of Exhibit A as a condition to making a
Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
5.1.    Existence and Standing. Each of the Borrower, its Material Domestic
Subsidiaries and the Guarantors is a corporation, partnership (in the case of
Subsidiaries only), statutory trust or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and (to
the extent such concept applies to such entity) in good standing under the laws
of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where the absence of such authority could not reasonably be
expected to result in a Material Adverse Effect. No Loan Party is an EEA
Financial Institution.
5.2.    Authorization and Validity. The Borrower has the power and authority and
legal right to execute and deliver the Loan Documents and to perform its
obligations thereunder. The execution and delivery by the Borrower of the Loan
Documents and the performance of its obligations thereunder have been duly
authorized by proper corporate proceedings, and the Loan Documents to which the
Borrower is a party constitute legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their terms, except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.
5.3.    No Conflict; Government Consent. Neither the execution and delivery by
the Borrower of the Loan Documents, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate
(i) any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on the Borrower or any of its Subsidiaries or (ii) the Borrower’s
or any Subsidiary’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, or operating or other management agreement, as the case may be, or
(iii) the provisions of any indenture, instrument or agreement to which the
Borrower, any Guarantor or any Material Domestic Subsidiary is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Borrower, any Guarantor
or any Material Domestic Subsidiary pursuant to the terms of any such indenture,
instrument or agreement. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body


47 of 82

--------------------------------------------------------------------------------





or authority, or any subdivision thereof, which has not been obtained by the
Borrower, any Guarantor or any Material Domestic Subsidiary, is required to be
obtained by the Borrower, any Guarantor or any Material Domestic Subsidiary in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Agreement, the payment and performance by the Borrower of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.
5.4.    Financial Statements. The December 31, 2015, 2014 and 2013 audited
consolidated financial statements of the Borrower and its Subsidiaries and the
March 31, 2016 unaudited consolidated financial statements of the Borrower and
its Subsidiaries heretofore delivered to the Lenders were prepared in accordance
with generally accepted accounting principles in effect on the date such
statements (subject, with respect to the unaudited financial statements, to the
absence of notes required by GAAP and to normal year-end adjustments) and fairly
present the consolidated financial condition and operations of the Borrower and
its Subsidiaries at such date and the consolidated results of their operations
for the period then ended. Except as fully reflected in the most recent
financial statements referred to above and the notes thereto, there are no
material liabilities or obligations with respect to the Borrower and its
Subsidiaries of any nature whatsoever (whether absolute, contingent or otherwise
and whether or not due) that are required in accordance with GAAP to be
reflected in such financial statements and that are not so reflected.
5.5.    Material Adverse Change. Since December 31, 2015 there has been no
change in the business, Property, prospects, condition (financial or otherwise)
or results of operations of the Borrower and its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.
5.6.    Taxes. The Borrower and its Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by the Borrower or any of its Subsidiaries, except such taxes, if any,
as are being contested in good faith and as to which adequate reserves have been
provided in accordance with Agreement Accounting Principles and as to which no
Lien exists. Such returns accurately reflect in all material respects all
liability for taxes of the Borrower and its Subsidiaries for the periods covered
thereby. No tax liens have been filed and no claims are being asserted with
respect to any such taxes. The charges, accruals and reserves on the books of
the Borrower and its Subsidiaries in respect of any taxes or other governmental
charges are adequate.
5.7.    Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Loans. Other than any liability incident to any litigation, arbitration or
proceeding which could not reasonably be expected to have a Material Adverse
Effect, the Borrower has no material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 5.4.


48 of 82

--------------------------------------------------------------------------------





5.8.    Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries
of the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or other Subsidiaries.
All of the issued and outstanding shares of capital stock or other ownership
interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable.
5.9.    ERISA. Neither the Borrower nor any other member of the Controlled Group
has incurred, or is reasonably expected to incur, any withdrawal liability to
Multiemployer Plans in excess of $500,000 in the aggregate. Each Plan complies
in all material respects with all applicable requirements of law and
regulations, no Reportable Event has occurred with respect to any Plan, neither
the Borrower nor any other member of the Controlled Group has withdrawn from any
Multiemployer Plan or initiated steps to do so, and no steps have been taken to
reorganize or terminate any Plan.
5.10.    Accuracy of Information. No information, exhibit or report furnished by
the Borrower or any of its Subsidiaries to the Administrative Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading; provided, however, that this representation shall not apply to any
forecasts or projections or other forward-looking statements (“Projections”)
provided by the Borrower or any of its Subsidiaries, as such Projections have
been based on a variety of estimates and assumptions which, though considered
reasonable by the Borrower, are inherently subject to significant business,
economic, regulatory and competitive uncertainties and contingencies, many of
which are beyond the control of the Borrower and are subject to material change.
All Projections have been or will be prepared in good faith by the Borrower
based on assumptions it believes to be reasonable at the time of preparation.
5.11.    Regulations T, U and X. Margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder. No part of the proceeds of any Loan will be used in a
manner which would violate, or result in a violation of, Regulation T,
Regulation U or Regulation X. Neither the making of any Advance hereunder nor
the use of the proceeds thereof will violate or be inconsistent with the
provisions of Regulation T, Regulation U or Regulation X.
5.12.    Material Agreements. Neither the Borrower nor any Subsidiary is a party
to any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (ii) any
agreement or instrument evidencing or governing Material Indebtedness.
5.13.    Compliance With Laws. The Borrower and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign


49 of 82

--------------------------------------------------------------------------------





government or any instrumentality or agency thereof having jurisdiction over the
conduct of their respective businesses or the ownership of their respective
Property, except for any failure to comply with any of the foregoing which could
not reasonably be expected to have a Material Adverse Effect.
5.14.    Ownership of Properties. On the date of this Agreement, the Borrower
and its Subsidiaries will have good title, free of all Liens other than those
permitted by Section 6.15, to all of the Property and assets reflected in the
Borrower’s most recent consolidated financial statements provided to the
Administrative Agent as owned by the Borrower and its Subsidiaries.
5.15.    Plan Assets; Prohibited Transactions. Neither the Borrower nor any
member of the Controlled Group is an entity deemed to hold “plan assets” within
the meaning of 29 C.F.R. § 2510.3-101 of an employee benefit plan (as defined in
Section 3(3) of ERISA) which is subject to Title I of ERISA or any plan (within
the meaning of Section 4975(e) of the Code), and neither the execution of this
Agreement nor the making of Loans hereunder gives rise to a prohibited
transaction within the meaning of Section 406 of ERISA or Section 4975 of the
Code.
5.16.    Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
5.17.    Subordinated Indebtedness. The Obligations constitute senior
indebtedness which is entitled to the benefits of the subordination provisions
of all outstanding Subordinated Indebtedness.
5.18.    Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies (not Affiliates
of the Borrower) in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and are
similarly situated.
5.19.    Solvency.
(i)    Immediately following the making of each Loan, if any, made on the date
hereof and after giving effect to the application of the proceeds of such Loans,
(a) the fair value of the assets of the Borrower and its Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
subordinated, contingent or otherwise, of the Borrower and its Subsidiaries on a
consolidated basis; (b) the present fair saleable value of the Property of the
Borrower and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of the Borrower and
its Subsidiaries on a consolidated basis on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Borrower and its Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Borrower and its Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted after the date hereof.


50 of 82

--------------------------------------------------------------------------------





(ii)    The Borrower does not intend to, or to permit any of its Subsidiaries
to, and does not believe that it or any of its Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Subsidiary and
the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.
5.20.    Anti-Corruption Laws and Sanctions. The Loan Parties have implemented
and maintain in effect policies and procedures designed to ensure compliance by
the Obligors, their respective Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions. None of (i) the Borrower, any Affiliate of the Borrower or any of
their respective directors, officers, employees or affiliates, or (ii) to the
knowledge of the Borrower, any agent or representative of the Borrower or any
Affiliate of the Borrower that will act in any capacity in connection with or
benefit from the credit facility established hereby, (A) is a Sanctioned Person
or currently the subject or target of any Sanctions or (B) has taken any action,
directly or indirectly, that would result in a violation by such Persons of any
Anti-Corruption Laws.
ARTICLE VI
COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable under the Loan
Documents (other than contingent indemnification obligations not then due and
payable) shall have been paid in full and all Letters of Credit shall have
expired or terminated and all LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:
6.1.    Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:
(i)    Within 90 days after the close of each of its fiscal years, an
unqualified audit report certified by independent certified public accountants
acceptable to the Lenders, prepared in accordance with Agreement Accounting
Principles on a consolidated and consolidating basis (consolidating statements
need not be certified by such accountants) for itself and its Subsidiaries,
including balance sheets as of the end of such period, related profit and loss
and reconciliation of surplus statements, and a statement of cash flows,
accompanied by a certificate of said accountants that, in the course of their
examination necessary for their certification of the foregoing, they have
obtained no knowledge of any Default or Unmatured Default with respect to a
breach of Section 6.21, or if, in the opinion of such accountants, any Default
or Unmatured Default shall exist with respect to a breach of Section 6.21,
stating the nature and status thereof.
(ii)    Within 45 days after the close of the first three quarterly periods of
each of its fiscal years (with the first such period being the period ended June
30, 2016), for itself and its Subsidiaries, consolidated and consolidating
unaudited balance sheets as at the close of each such period and consolidated
and consolidating profit and loss and


51 of 82

--------------------------------------------------------------------------------





reconciliation of surplus statements and a statement of cash flows for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by its chief financial officer.
(iii)    Together with the financial statements required under Sections 6.1(i)
and (ii), a compliance certificate in substantially the form of Exhibit A signed
by its chief financial officer or corporate controller showing the calculations
necessary to determine compliance with this Agreement and stating that no
Default or Unmatured Default exists, or if any Default or Unmatured Default
exists, stating the nature and status thereof.
(iv)    To the extent the Company establishes any Single Employer Plan, notice
thereof as soon as possible and in any event within 10 days after the
establishment, and within 270 days after the close of each fiscal year
thereafter, a statement of the Unfunded Liabilities of each Single Employer
Plan, certified as correct by an actuary enrolled under ERISA.
(v)    As soon as possible and in any event within 10 days after the Borrower
knows that any Reportable Event has occurred with respect to any Plan, a
statement, signed by the chief financial officer of the Borrower, describing
said Reportable Event and the action which the Borrower proposes to take with
respect thereto.
(vi)    As soon as possible and in any event within 10 days after receipt by the
Borrower, a copy of (a) any notice or claim to the effect that the Borrower or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Borrower, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by the Borrower or any of its Subsidiaries, which, in
either case, could reasonably be expected to have a Material Adverse Effect.
(vii)    Promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished.
(viii)    Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Borrower or any of its Subsidiaries files with the Securities and Exchange
Commission.
(ix)    Promptly following any request therefor, (a) such other information with
documentation required by bank regulatory authorities under applicable “know
your customer” and Anti‑Money Laundering rules and regulations (including,
without limitation, the PATRIOT Act), as from time to time may be reasonably
requested by the Administrative Agent or such Lender and (b) such other
information (including non-financial information) as the Administrative Agent or
any Lender may from time to time reasonably request.
6.2.    Use of Proceeds.


52 of 82

--------------------------------------------------------------------------------





6.2.1.    The Borrower will, and will cause each Subsidiary to, use the proceeds
of the Advances to (i) to repay the Existing Credit Agreement in full and (ii)
provide for working capital and general corporate purposes (including the
repurchase of the common stock of the Borrower).
6.2.2.    The Borrower will not, nor will it permit any Subsidiary to, use any
of the proceeds of the Advances (i) to purchase or carry any “margin stock” (as
defined in Regulation U) other than relating to the repurchase of the common
stock of the Borrower in compliance with Section 6.20, (ii) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (iii) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or (iv) in any manner that would result in
the violation of any Sanctions applicable to any party hereto.
6.3.    Notice of Default. The Borrower will, and will cause each Subsidiary to,
give prompt notice in writing to the Lenders of the occurrence (1) of any
Default or Unmatured Default and (1) of any other development, financial or
otherwise, which could reasonably be expected to have a Material Adverse Effect.
6.4.    Conduct of Business. The Borrower will, and will cause each Subsidiary
to, carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and do
all things necessary to remain duly incorporated or organized, validly existing
and (to the extent such concept applies to such entity) in good standing as a
domestic corporation, partnership or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, and maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted.
6.5.    Taxes. The Borrower will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with Agreement Accounting Principles.
6.6.    Insurance. The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies (not
Affiliates of the Borrower) insurance on all their Property in such amounts and
covering such risks as is consistent with sound business practice, and the
Borrower will furnish to any Lender upon request full information as to the
insurance carried.
6.7.    Compliance with Laws. The Borrower will, and will cause each Subsidiary
to, comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject including, without
limitation, all Environmental Laws except for any failure to comply with any of
the foregoing which could not reasonably be expected to have a Material Adverse
Effect.


53 of 82

--------------------------------------------------------------------------------





6.8.    Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times.
6.9.    Inspection. The Borrower will, and will cause each Subsidiary to, permit
the Administrative Agent and the Lenders, by their respective representatives
and agents, to inspect any of the Property, books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with, and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Administrative Agent or any Lender may
designate.
6.10.    Dividends. The Borrower will not, nor will it permit any Subsidiary to,
declare or pay any dividends or make any distributions on its capital stock
(other than dividends payable in its own capital stock) or redeem, repurchase or
otherwise acquire or retire any of its capital stock at any time outstanding,
except that (i) any Subsidiary may declare and pay dividends or make
distributions to the Borrower or to a Wholly-Owned Subsidiary, and (ii) the
Borrower may declare and pay dividends on its capital stock or repurchase or
redeem its common stock provided that no Default or Unmatured Default shall
exist before or after giving effect to such dividends or be created as a result
thereof.
6.11.    Indebtedness. The Borrower will not, nor will it permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except:
(i)    The Loans.
(ii)    Indebtedness existing on the date hereof and described in Schedule 6.11.
(iii)    Indebtedness arising under Rate Management Transactions related to the
Loans or related to Indebtedness on Schedule 6.11.
(iv)    Unsecured trade credits or open accounts incurred in the ordinary course
of business.
(v)    Indebtedness related to purchase money security interests arising in the
ordinary course of the Borrower’s business; provided that the amount of such
Indebtedness shall not exceed an amount equal to 100% of the lesser of the total
purchase price or fair market value at the time of acquisition of such assets.
(vi)    Capitalized Lease Obligations under Capitalized Leases arising in the
ordinary course of business consistent with past practice.
(vii)    Indebtedness which constitutes a renewal, extension, substitution,
refinancing or replacement (collectively “Restructuring”) of Indebtedness of the
Borrower and its Subsidiaries; provided that the resulting Indebtedness from
such Restructuring shall continue to be solely the obligation of the original
obligor on such


54 of 82

--------------------------------------------------------------------------------





restructured Indebtedness and shall not increase the outstanding principal
amount of such restructured Indebtedness.
(viii)    Contingent Obligations permitted by Section 6.18.
(ix)    Intercompany Indebtedness permitted as Investments pursuant to Section
6.14.
(x)    Other Indebtedness in an aggregate principal amount outstanding at any
one time not to exceed $65,000,000.
6.12.    Merger. The Borrower will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person, except that a Subsidiary may
merge into the Borrower or a Wholly-Owned Subsidiary.
6.13.    Sale of Assets. The Borrower will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of its Property to any other
Person, except:
(i)    Sales of inventory in the ordinary course of business.
(ii)    Leases, sales or other dispositions of its Property that, together with
all other Property of the Borrower and its Subsidiaries previously leased, sold
or disposed of (other than inventory in the ordinary course of business) as
permitted by this Section during the twelve-month period ending with the month
in which any such lease, sale or other disposition occurs, shall not exceed
$45,000,000; provided that no Unmatured Default or Default shall have occurred
and be continuing or would result therefrom.
(iii)    Transfers of assets (a) by a Subsidiary that is not a Guarantor to SEI
or another Subsidiary, or (b) by SEI or a Subsidiary that is a Guarantor to SEI
or a Subsidiary that is a Guarantor.
(iv)    Sale of interests in non-Wholly-Owned Subsidiaries of the Borrower of
which the Net Proceeds to the Borrower do not exceed $200,000,000.
(v)    Transfers of accounts receivable and any guaranties or other credit
support of such accounts receivable, in each case in connection with Permitted
Receivables Financings.
6.14.    Investments and Acquisitions. The Borrower will not, nor will it permit
any Subsidiary to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or joint venture, or to make any Acquisition of any
Person, except:
(i)    Cash Equivalent Investments.
(ii)    Existing Investments in Subsidiaries and other Investments in existence
on the date hereof and described in Schedule 6.14.


55 of 82

--------------------------------------------------------------------------------





(iii)    Investments by the Borrower and its Subsidiaries in and to Wholly-Owned
Subsidiaries.
(iv)    Investments in new mutual funds or other pooled investment vehicles
sponsored or managed by the Borrower or any Subsidiary.
(v)    Investments in new mutual funds or other pooled investment vehicles
administered by the Borrower or any Subsidiary; provided that the aggregate
amount of all Investments in such new mutual funds or other pooled investment
vehicles administered (but not sponsored or managed) by the Borrower or any
Subsidiary shall not at any time exceed $10,000,000.
(vi)    Investments in mutual funds or other pooled investment vehicles
sponsored, managed or administered by LSV Asset Management or its Affiliates;
provided that the aggregate amount of all Investments in such mutual funds or
other pooled investment vehicles shall not at any time exceed $15,000,000.
(vii)    Subject to Section 6.10, Investments in the Borrower’s common stock
related to a disclosed stock repurchase or buy-back plan.
(viii)    the Permitted Acquisitions.
(ix)    Other Investments; provided that immediately after giving effect thereto
the aggregate outstanding value of all such other Investments (valued
immediately after giving effect thereto) would not exceed the greater of (A)
$200,000,000 or (B) 15% of Consolidated Net Worth, both determined as of the
date of such additional other Investment is made.
In valuing any Investments for the purpose of applying the limitations set forth
in this Section 6.14, such Investment shall be taken at the original cost
thereof, without allowance for any subsequent write-offs or application or
depreciation therein, but less any amount repaid or recovered on account of
capital or principal.
6.15.    Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:
(i)    Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.
(ii)    Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books.


56 of 82

--------------------------------------------------------------------------------





(iii)    Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.
(iv)    Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries.
(v)    Liens existing on the date hereof and described in Schedule 6.15.
(vi)    Liens securing Indebtedness permitted by (A) Sections 6.11(v) and (vi)
and (B) Section 6.11(vii); provided that such resulting Lien from such
Restructuring is in the same collateral as the existing Lien securing such
restructured Indebtedness.
(vii)    Liens on accounts receivable, any guaranties or other credit support of
such accounts receivable and the proceeds thereof, sold, contributed, assigned
or pledged by the Borrower or its Subsidiary in connection with a Permitted
Receivables Financing.
(viii)    Other Liens securing an aggregate principal amount of Indebtedness not
to exceed $25,000,000.
6.16.    Affiliates. The Borrower will not, and will not permit any Subsidiary
to, enter into any transaction (including, without limitation, the purchase or
sale of any Property or service) with, or make any payment or transfer to, any
Affiliate other than a Wholly-Owned Subsidiary except in the ordinary course of
business and pursuant to the reasonable requirements of the Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary than the Borrower or such Subsidiary would
obtain in a comparable arms-length transaction.
6.17.    Sale of Accounts. The Borrower will not, nor will it permit any
Subsidiary to, sell or otherwise dispose of any notes receivable or accounts
receivable, with or without recourse, other than as a Permitted Receivables
Financing.
6.18.    Contingent Obligations. The Borrower will not, nor will it permit any
Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary), except (i) the Guaranty, (ii) by endorsement of instruments for
deposit or collection in the ordinary course of business, (iii) the guaranty by
the Borrower of Indebtedness of Future LSV Employee Groups in an aggregate
principal amount not exceeding $50,000,000 outstanding at any time, (iv) any
guaranty entered into pursuant to Section 6.22, (v) any guaranty of Indebtedness
permitted by Section 6.11, (vi) the guaranty by the Borrower of Indebtedness of
non-Loan Parties in an aggregate principal amount not exceeding $20,000,000
outstanding at any time, and (vii) any guaranty of performance (but not payment)
by the Borrower of any of its Subsidiaries’ obligations to the extent that such
underlying obligations are incurred in the ordinary course of such Subsidiaries’
business and not otherwise prohibited by this Agreement.


57 of 82

--------------------------------------------------------------------------------





6.19.    Inconsistent Agreements. The Borrower shall not, nor shall it permit
any Subsidiary to, enter into any indenture, agreement, instrument (or amendment
thereto) or other arrangement which (i) directly or indirectly prohibits or
restrains, or has the effect of prohibiting or restraining, or imposes
materially adverse conditions upon, the incurrence or repayment of the
Obligations, the amendment of the Loan Documents, or the ability of any
Subsidiary to pay dividends or make other distributions on its capital stock or
(ii) contains any provision which would be violated or breached by the making of
the Loans or by the performance by the Borrower of any of its obligations under
any Loan Document.
6.20.    Retirement of Repurchased Common Stock. The Borrower will not use the
proceeds of the Advances to repurchase the common stock of the Borrower unless
the Borrower immediately retires such common stock.
6.21.    Financial Covenant; Leverage Ratio. The Borrower will at all times
cause the Leverage Ratio to be not more than 1.75 to 1.0.
6.22.    Subsidiary Guaranty. Effective upon any Person becoming a Material
Domestic Subsidiary, the Borrower shall cause such Person to execute and deliver
to the Administrative Agent for the benefit of the Administrative Agent and the
Lenders a joinder to the Guaranty, all pursuant to documentation (including
related certificates and opinions) reasonably acceptable to the Administrative
Agent; provided, that if any Domestic Subsidiaries (other than (i) SEI
Investments Distribution Company, SEI Private Trust Company and SEI Trust
Company and (ii) LSV Asset Management, should it ever become a Domestic
Subsidiary) which are not party to the Guaranty hold, on an aggregate basis, an
amount in excess of the lesser of (x) 10% of Consolidated Net Income or (y) 25%
of total assets (valued at the higher of book or fair market value) of the
Borrower and its Subsidiaries on a consolidated basis, then one or more of such
Domestic Subsidiaries shall promptly execute a joinder to the Guaranty so that
such threshold is no longer exceeded, all pursuant to documentation (including
related certificates and opinions) reasonably acceptable to the Administrative
Agent. The Borrower shall notify the Administrative Agent as promptly as
possible but in any event within thirty (30) days following the date on which
any Person is required to join the Guaranty in accordance with the provisions of
this Section 6.22.
6.23.    Compliance with Anti-Corruption Laws and Sanctions. The Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
6.24.    PATRIOT Act Compliance. The Borrower will, and will cause each of its
Subsidiaries to provide, to the extent commercially reasonable, such information
and take such actions as are reasonably requested by the Administrative Agent or
any Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the PATRIOT Act.


58 of 82

--------------------------------------------------------------------------------





ARTICLE VII
DEFAULTS
7.1.    Defaults. The occurrence of any one or more of the following events
shall constitute a “Default”:
7.1.1.    Any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent under or in connection with this Agreement, any Loan, or any certificate
or information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made.
7.1.2.    Nonpayment of principal of any Loan or any reimbursement obligation in
respect of any LC Disbursement or any cash collateral amount due pursuant to
Section 2.23.10 when due, or nonpayment of interest upon any Loan or of any
commitment fee or other obligations under any of the Loan Documents within five
days after the same becomes due.
7.1.3.    The breach by the Borrower of any of the terms or provisions of
Section 6.2, 6.3(i) or 6.10 through 6.23.
7.1.4.    The breach by the Borrower (other than a breach which constitutes a
Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within thirty days after
written notice from the Administrative Agent or any Lender.
7.1.5.    Failure of the Borrower or any of its Subsidiaries to pay when due any
Material Indebtedness; or the default by the Borrower or any of its Subsidiaries
in the performance (beyond the applicable grace period with respect thereto, if
any) of any term, provision or condition contained in any Material Indebtedness
Agreement, or any other event shall occur or condition exist, the effect of
which default, event or condition is to cause, or to permit the holder(s) of
such Material Indebtedness or the lender(s) under any Material Indebtedness
Agreement to cause, such Material Indebtedness to become due prior to its stated
maturity or any commitment to lend under any Material Indebtedness Agreement to
be terminated prior to its stated expiration date; or any Material Indebtedness
of the Borrower or any of its Subsidiaries shall be declared to be due and
payable or required to be prepaid or repurchased (other than by a regularly
scheduled payment) prior to the stated maturity thereof; or the Borrower or any
of its Subsidiaries shall not pay, or admit in writing its inability to pay, its
debts generally as they become due.
7.1.6.    The Borrower or any of its Subsidiaries shall (1) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (1) make an assignment for the benefit of creditors, (1)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (1) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization,


59 of 82

--------------------------------------------------------------------------------





arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (1) take any corporate or partnership action to
authorize or effect any of the foregoing actions set forth in this Section 7.1.6
or (1) fail to contest in good faith any appointment or proceeding described in
Section 7.1.7.
7.1.7.    Without the application, approval or consent of the Borrower or any of
its Subsidiaries, a receiver, custodian, trustee, examiner, liquidator or
similar official shall be appointed for the Borrower or any of its Subsidiaries
or any Substantial Portion of its Property, or a proceeding described in Section
7.1.6(iv) shall be instituted against the Borrower or any of its Subsidiaries
and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of 45 consecutive days.
7.1.8.    Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Subsidiaries which, when taken together with
all other Property of the Borrower and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.
7.1.9.    The Borrower or any of its Subsidiaries shall fail within 30 days to
pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in excess of $7,500,000 (or the equivalent thereof in
currencies other than U.S. Dollars) in the aggregate, or (ii) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith.
7.1.10.    The Unfunded Liabilities of all Single Employer Plans shall exceed in
the aggregate $750,000 or any Reportable Event shall occur in connection with
any Plan that, when taken together with all other Reportable Events and other
events or conditions that have occurred or are then existing, has or could
reasonably be expected to result in a Material Adverse Effect.
7.1.11.    Nonpayment by the Borrower or any Subsidiary of any Rate Management
Obligation when due or the breach by the Borrower or any Subsidiary of any term,
provision or condition contained in any Rate Management Transaction or any
transaction of the type described in the definition of “Rate Management
Transactions,” whether or not any Lender or Affiliate of a Lender is a party
thereto, if such Rate Management Obligation constitutes Material Indebtedness.
7.1.12.    Any Change in Control shall occur.
7.1.13.    The occurrence of any “default”, as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided.


60 of 82

--------------------------------------------------------------------------------





7.1.14.    The Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Guaranty, or any Guarantor shall fail to comply with any
of the terms or provisions of any Guaranty to which it is a party, or any
Guarantor shall deny that it has any further liability under any Guaranty to
which it is a party, or shall give notice to such effect.
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1.    Acceleration. If any Default described in Section 7.1.6 or 7.1.7 occurs
with respect to the Borrower, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue, amend or extend Letters of Credit hereunder shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Administrative Agent
or any Lender. If any other Default occurs, the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) may, upon notice
to the Borrower, terminate or suspend the obligations of the Lenders to make
Loans and the Issuing Bank to issue, amend or extend Letters of Credit
hereunder, or declare the Obligations to be due and payable, or both, whereupon
the Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives.
If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans and the Issuing Bank
to issue, amend or extend Letters of Credit hereunder as a result of any Default
(other than any Default as described in Section 7.1.6 or 7.1.7 with respect to
the Borrower) and before any judgment or decree for the payment of the
Obligations due shall have been obtained or entered, the Required Lenders (in
their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.
8.2.    Amendments. No amendment, modification, waiver, discharge or termination
of, or consent to any departure by the Borrower or any Guarantor from, any
provision of this Agreement or any other Loan Document shall be effective unless
in a writing signed by the Required Lenders (or by the Administrative Agent at
the direction or with the consent of the Required Lenders), and then the same
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, modification,
waiver, discharge, termination or consent shall:
(i)    unless agreed to in writing by each Lender directly affected thereby,
(A) reduce or forgive the principal amount of any Loan or LC Disbursement
payment obligation, reduce the rate of or forgive any interest thereon (provided
that only the consent of the Required Lenders shall be required to waive the
applicability of any post-default increase in interest rates), or reduce or
forgive any fees hereunder (other than fees payable to the Administrative Agent,
the Joint Lead Arrangers or the Issuing Bank for its own account), (B) extend
the final scheduled maturity date or any other scheduled date for the payment of
any principal of or interest on any Loan, extend the time of payment of any LC
Disbursement payment obligation or any interest thereon, extend the expiry


61 of 82

--------------------------------------------------------------------------------





date of any Letter of Credit beyond the date six (6) Business Days prior to the
Facility Termination Date, or extend the time of payment of any fees hereunder
(other than fees payable to the Administrative Agent, the Joint Lead Arrangers
or the Issuing Bank for its own account), or (C) increase any Commitment of any
such Lender over the amount thereof in effect or extend the maturity thereof (it
being understood that a waiver of any condition precedent set forth in Section
4.2 or of any Unmatured Default or Default or mandatory reduction in the
Commitments, if agreed to by the Required Lenders, Required Revolving Lenders or
all Lenders (as may be required hereunder with respect to such waiver), shall
not constitute such an increase), or (D) reduce the percentage of the aggregate
Commitments or of the aggregate unpaid principal amount of the Loans, or the
number or percentage of Lenders, that shall be required for the Lenders or any
of them to take or approve, or direct the Administrative Agent to take, any
action hereunder or under any other Loan Document (including as set forth in the
definition of “Required Lenders”);
(ii)    unless agreed to in writing by all of the Lenders, (A) release any
Guarantor from its obligations under the Guaranty (except as permitted by
Section 10.10), (B) change any other provision of this Agreement or any of the
other Loan Documents requiring, by its terms, the consent or approval of all the
Lenders for such amendment, modification, waiver, discharge, termination or
consent, or (C) change or waive any provision of Section 2.14 or 11.2, any other
provision of this Agreement or any other Loan Document requiring pro rata
treatment of any Lenders, or this Section 8.2; and
(iii)    unless agreed to in writing by the Issuing Bank, the Swingline Lender
or the Administrative Agent in addition to the Lenders required as provided
hereinabove to take such action, affect the respective rights or obligations of
the Issuing Bank, the Swingline Lender or the Administrative Agent, as
applicable, hereunder or under any of the other Loan Documents;
and provided further that the Fee Letters may only be amended or modified, and
any rights thereunder waived, in a writing signed by the parties thereto.
Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.
Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender


62 of 82

--------------------------------------------------------------------------------





and (ii) if the Administrative Agent and the Borrower shall have jointly
identified (each in its sole discretion) an obvious error or omission of a
technical or immaterial nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the applicable parties thereto
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document if the same is not objected to in writing by the Required Lenders
within five Business Days following the posting of such amendment to the
Lenders.
8.3.    Preservation of Rights. No delay or omission of the Lenders, the
Administrative Agent or the Issuing Bank to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and the making of a Loan or issuance of a Letter of
Credit notwithstanding the existence of a Default or the inability of the
Borrower to satisfy the conditions precedent to such Loan or issuance of a
Letter of Credit shall not constitute any waiver or acquiescence. Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent, the Lenders and the Issuing Bank until the Obligations have been paid in
full.
ARTICLE IX
GENERAL PROVISIONS
9.1.    Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Loans
herein contemplated.
9.2.    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
9.3.    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
9.4.    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns; provided, however, that
the parties hereto expressly agree that the Joint Lead Arrangers shall enjoy the
benefits of the provisions of Sections 9.5, 9.9 and 10.7 to the extent
specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.


63 of 82

--------------------------------------------------------------------------------





9.5.    Expenses; Indemnity; Damage Waiver.
9.5.1.    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all out-of-pocket
expenses incurred by the Administrative Agent, any Lender or the Issuing Bank
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Issuing Bank), in connection with the
enforcement or protection of its rights (a) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 9.5, or
(b) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit, and
(iv) any civil penalty or fine assessed by OFAC against, and all reasonable
costs and expenses (including counsel fees and disbursements) incurred in
connection with defense thereof by, the Administrative Agent or any Lender as a
result of conduct of the Borrower that violates a sanction enforced by OFAC.
9.5.2.    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, the Issuing Bank
and each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any Guarantor) other than such Indemnitee and its Related Parties
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of any toxic or hazardous waste or substance on or from any
property owned or operated by the Borrower or any of its Affiliates, or any
environmental claim related in any way to the Borrower or any of its Affiliates,
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any of its
Affiliates, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by


64 of 82

--------------------------------------------------------------------------------





the Borrower or any of its Affiliates against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Affiliate has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 9.5.2 shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages or related
liabilities or expenses arising from any non-Tax claim.
9.5.3.    Reimbursement by the Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Section 9.5.1 or
9.5.2 to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Bank, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Bank, the Swingline Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender); provided that, with respect to such unpaid amounts owed to the Issuing
Bank or the Swingline Lender solely in their respective capacities as such, only
the Lenders holding outstanding Loans shall be required to pay such unpaid
amounts, such payment to be made severally among them based on each such
Lender’s Applicable Percentage; provided further that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), against the Issuing Bank or the Swingline Lender in their
respective capacities as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or the
Issuing Bank or the Swingline Lender in connection with such capacity. The
obligations of the Lenders under this Section 9.5.3 are subject to the
provisions of Section 9.4.
9.5.4.    Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower, each Guarantor and each Related Party of any of
the foregoing persons shall not assert, and each hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof. No Indemnitee referred to in Section 9.5.2
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems (including the Platform,
Intralinks, SyndTrak or similar systems) in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby.
9.5.5.    Payments. All amounts due under this Section 9.5 shall be payable by
the Borrower upon demand therefore.
9.5.6.    Survival. Each party’s obligations under this Section 9.5 shall
survive the termination of the Loan Documents and payment of the obligations
hereunder.
9.6.    Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.


65 of 82

--------------------------------------------------------------------------------





9.7.    Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with Agreement Accounting Principles.
9.8.    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
9.9.    Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. Neither the Administrative Agent, the Joint
Lead Arrangers, the Issuing Bank nor any Lender shall have any fiduciary
responsibilities to the Borrower. Neither the Administrative Agent, the Joint
Lead Arrangers, the Issuing Bank nor any Lender undertakes any responsibility to
the Borrower to review or inform the Borrower of any matter in connection with
any phase of the Borrower’s business or operations. The Borrower agrees that
neither the Administrative Agent, the Joint Lead Arrangers, the Issuing Bank nor
any Lender shall have liability to the Borrower (whether sounding in tort,
contract or otherwise) for losses suffered by the Borrower in connection with,
arising out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. Neither the Administrative Agent, the Joint Lead Arrangers,
the Issuing Bank nor any Lender shall have any liability with respect to, and
the Borrower hereby waives, releases and agrees not to sue for, any special,
indirect, consequential or punitive damages suffered by the Borrower in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.
9.10.    Confidentiality. Each of the Administrative Agent, the Issuing Bank and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its, its
Affiliates’ and its Related Parties’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required by any regulatory authority, (iii) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party to this Agreement, (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (vii) on a confidential basis to (x) any rating agency in
connection with rating the Borrower or its Subsidiaries or the facility or (y)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers with respect to the facility, (viii) with the
consent of the Borrower or (ix) to the extent such Information (x) becomes
publicly available


66 of 82

--------------------------------------------------------------------------------





other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, the Issuing Bank or any Lender on a non-confidential
basis from a source other than the Borrower. In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Administrative
Agent or any of the Lenders in connection with the administration or servicing
of this Agreement, the other Loan Documents and the Commitments.
For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED ABOVE) FURNISHED TO IT
PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES) AND ITS SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
9.11.    Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) for the repayment of
the Loans or the Letters of Credit provided for herein.


67 of 82

--------------------------------------------------------------------------------





9.12.    Disclosure. The Borrower and each Lender hereby acknowledge and agree
that Wells Fargo and/or its Affiliates from time to time may hold investments
in, make other loans to or have other relationships with the Borrower and its
Affiliates.
9.13.    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or LC
Disbursement, together with all fees, charges and other amounts which are
treated as interest on such Loan or LC Disbursement under applicable law
(collectively the “Charges”), shall exceed the maximum non-usurious interest
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan or participation in such LC
Disbursement in accordance with applicable law, the rate of interest payable in
respect of such Loan or LC Disbursement hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or LC Disbursement but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or participations in LC
Disbursements or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
ARTICLE X
THE AGENT
10.1.    Appointment and Authority. Each of the Lenders (for purposes of this
Article X, references to the Lenders shall also mean the Issuing Bank and the
Swingline Lender) hereby irrevocably appoints Wells Fargo to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except as set forth in Section 10.6, the provisions of this
Article X are solely for the benefit of the Administrative Agent and the
Lenders, and neither the Borrower nor any Guarantor shall have rights as a
third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” (or any other similar term) herein or in any
other Loan Document with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations under agency
doctrine of any applicable law. Instead, such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
10.2.    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


68 of 82

--------------------------------------------------------------------------------





10.3.    Exculpatory Provisions.
10.3.1.    The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Unmatured Default or Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including, for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
10.3.2.    The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 8.1 and 8.2), or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Unmatured Default or Default
unless and until notice describing such Unmatured Default or Default is given to
the Administrative Agent in writing by the Borrower or a Lender.
10.3.3.    The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Unmatured
Default or Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any


69 of 82

--------------------------------------------------------------------------------





condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
10.4.    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance, extension,
renewal or increase of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
10.5.    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub-agent
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agent.
10.6.    Resignation of Administrative Agent.
10.6.1.    The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that in no event shall any
successor Administrative Agent be a Defaulting Lender. Regardless of whether a
successor has been appointed or has accepted


70 of 82

--------------------------------------------------------------------------------





such appointment, such resignation shall become effective in accordance with
such note on the Resignation Effective Date.
10.6.2.    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (iv) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
10.6.3.    With effect from the Resignation Effective Date or the Removal
Effective Date, (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any cash collateral held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender or the Issuing Bank, as applicable,
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for in Section 10.6.1. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article X and Section 9.5 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
10.7.    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


71 of 82

--------------------------------------------------------------------------------





10.8.    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Joint Lead Arrangers, Syndication Agent, Documentation Agent or
other agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
10.9.    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower or any Guarantor, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Disbursement payment
obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise (i) to file and prove
a claim for the whole amount of the principal and interest owing and unpaid in
respect of the Loans, LC Disbursement payment obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents, sub-agents and counsel and all other amounts due
the Lenders and the Administrative Agent under Sections 2.6 and 9.5) allowed in
such judicial proceeding and (ii) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same.
Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments to the
Lenders, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents, sub-agents and counsel, and any other amounts due the
Administrative Agent under Section 2.6 or 9.5. Notwithstanding anything in this
Section 10.9 to the contrary, nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender, the Issuing Bank or the Swingline Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender, the Issuing Bank or the Swingline Lender or to
authorize the Administrative Agent to vote in respect of the claim of any
Lender, the Issuing Bank or the Swingline Lender.
10.10.    Guaranty Matters. The Lenders hereby authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Subsidiary (i) ceases to be a Subsidiary
as a result of a transaction permitted under the Loan Documents; or (ii) no
longer meets the criteria requiring such Subsidiary to provide such Guaranty
under Section 6.22 (and the Borrower provides the Administrative Agent with a
written certificate, which shall be in reasonable detail, showing the basis for
the determination that such Subsidiary is no longer a Material Domestic
Subsidiary), provided that if such Subsidiary shall at any time thereafter
become a Material Domestic Subsidiary, such Subsidiary shall re-join the
Guaranty in accordance with the provisions of Section 6.22. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release any Guarantor from its obligations
under the Guaranty, pursuant to this Section 10.10.


72 of 82

--------------------------------------------------------------------------------





10.11.    Issuing Bank and Swingline Lender. The provisions of this Article X
(other than Section 10.2) shall apply to the Issuing Bank and the Swingline
Lender mutatis mutandis to the same extent as such provisions apply to the
Administrative Agent.
ARTICLE XI
SETOFF; RATABLE PAYMENTS
11.1.    Setoff. If a Default shall have occurred and be continuing, each
Lender, the Issuing Bank, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender,
the Issuing Bank or any such Affiliate, to or for the credit or the account of
any Loan Party against any and all of the obligations of such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the Issuing Bank or their respective Affiliates, irrespective of
whether or not such Lender, Issuing Bank or Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
such Loan Party may be contingent or unmatured or are owed to a branch, office
or Affiliate of such Lender or the Issuing Bank different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.21 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Bank, and the Lenders, and (y)
the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the Issuing Bank and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the Issuing Bank or their respective Affiliates may have. Each
Lender and the Issuing Bank agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
11.2.    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Revolving Loans or participations in LC
Disbursements or Swingline Loans (other than payments received pursuant to
Section 3.1, 3.2, 3.3, 3.4 or 3.5) in a greater proportion than that received by
any other Lender, such Lender agrees, promptly upon demand, to purchase a
portion of the Revolving Loans held by the other Lenders so that after such
purchase each Lender will hold its ratable proportion of Revolving Loans and
participations in LC Disbursements and Swingline Loans. If any Lender, whether
in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their Loans and
participations in LC Disbursements and Swingline Loans. In case any such payment
is disturbed by legal process, or otherwise, appropriate further adjustments
shall be made.


73 of 82

--------------------------------------------------------------------------------





ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS
12.1.    Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any Guarantor may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of Section 12.2, (ii) by way of participation in accordance
with the provisions of Section 12.4 or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 12.5 (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 12.4
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
12.2.    Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans
(including for purposes of this Section 12.2, participations in Letters of
Credit and in Swingline Loans) at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
12.2.1.    Minimum Amounts. (A) in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned, or (B) in any
case not described in clause (A) above, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
(x) $5,000,000, in the case of any assignment in respect of its commitment to
make Revolving Loans (which for this purpose includes Revolving Loans
outstanding), or (y) its entire commitment to acquire participations in
Swingline Loans and the full amount of its outstanding Swingline Exposure,
unless each of the Administrative Agent and, so long as no Unmatured Default or
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);
12.2.2.    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
12.2.3.    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (B) of Section 12.2.1 and, in addition:


74 of 82

--------------------------------------------------------------------------------





(i)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (y) an Unmatured Default or Default has
occurred and is continuing at the time of such assignment or (z) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof;
(ii)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender;
(iii)    the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(iv)    the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of a
Commitment.
12.2.4.    Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment and
the assignee, if it is not a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment.
12.2.5.    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of their respective Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof, or (C) any Sanctioned Person.
12.2.6.    No Assignment to Natural Persons. No such assignment shall be made to
a natural person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person).
12.2.7.    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the


75 of 82

--------------------------------------------------------------------------------





Issuing Bank, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.3, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Article
III and Section 9.5 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided that, except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender. If
requested by or on behalf of the assignee, the Borrower, at its own expense,
will execute and deliver to the Administrative Agent a new Note or Notes to the
order of the assignee (and, if the assigning Lender has retained any portion of
its rights and obligations hereunder, to the order of the assigning Lender),
prepared in accordance with the applicable provisions of Section 2.15 as
necessary to reflect, after giving effect to the assignment, the Commitments
and/or outstanding Loans, as the case may be, of the assignee and (to the extent
of any retained interests) the assigning Lender, in substantially the form of
Exhibits C and/or D, as applicable. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 12.2 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 12.4.
12.3.    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
and LC Disbursements owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, revocation of designation, of
any Lender as a Defaulting Lender. The Register shall be available for
inspection by each of the Borrower and the Issuing Bank, at any reasonable time
and from time to time upon reasonable prior notice.


76 of 82

--------------------------------------------------------------------------------





12.4.    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than (A) a natural person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person, (B) the Borrower or any of the Borrower’s Affiliates or
Subsidiaries, (C) any Defaulting Lender or any of its Subsidiaries, or (D) any
Sanctioned Person) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans (including such Lender’s participations in
Letters of Credit and Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, the Issuing Bank and the Swingline Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in Section 8.2(i) that affects such Participant. The
Borrower agrees that each Participant shall be entitled to the benefits of
Article III to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.2; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.22 as if it were an
assignee under Section 12.2 and (B) shall not be entitled to receive any greater
payment under Section 3.1 or 3.5, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.22 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.1 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 11.2 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other Obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


77 of 82

--------------------------------------------------------------------------------





12.5.    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
12.6.    Dissemination of Information. Any Lender or participant may, in
connection with any assignment, participation, pledge or proposed assignment,
participation or pledge pursuant to this Article XII, disclose to the assignee,
Participant or pledgee or proposed assignee, Participant or pledgee any
information relating to the Borrower and its Subsidiaries furnished to it by or
on behalf of any other party hereto; provided that such assignee, Participant or
pledgee or proposed assignee, Participant or pledgee agrees in writing to keep
such information confidential to the same extent required of the Lenders under
Section 9.10.
12.7.    Resignation as Issuing Bank. Notwithstanding anything to the contrary
contained herein, if Wells Fargo assigns all of its Commitments and Revolving
Loans in accordance with Article XII, Wells Fargo may resign as Issuing Bank
upon thirty (30) days’ prior written notice to the Borrower and the Lenders.
Upon any such notice of resignation, the Borrower shall have the right to
appoint from among the Lenders a successor Issuing Bank; provided that no
failure by the Borrower to make such appointment shall affect the resignation of
Wells Fargo as Issuing Bank. Wells Fargo shall retain all of the rights and
obligations of the Issuing Bank hereunder with respect to all Letters of Credit
issued by it and outstanding as of the effective date of its resignation and all
obligations of the Borrower and the Lenders with respect thereto (including the
right to require the Lenders to make Revolving Loans or acquire participations
in Letters of Credit and Swingline Loans hereunder).
ARTICLE XIII
NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION
13.1.    Notices Generally. Except in the cases of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 13.2), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile as follows:
(i)    if to the Borrower, the Administrative Agent, the Issuing Bank or the
Swingline Lender, to it at the address (or facsimile number) specified for such
Person on Schedule 1.1(a); and
(ii)    if to any Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient,


78 of 82

--------------------------------------------------------------------------------





shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices delivered through electronic
communications, to the extent provided in Section 13.2, shall be effective as
provided in Section 13.2.
13.2.    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication including e-mail or by posting such notices or
communications on internet or intranet websites such as SyndTrak or a
substantially similar electronic transmission system (the “Platform”) pursuant
to procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to
Article II if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communication pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e‑mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e‑mail or other written acknowledgement), and (ii) notices or other
communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e‑mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient.
13.3.    Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” The
Agent Parties do not warrant the adequacy of the platform and expressly disclaim
liability for errors or omissions in the communications effected thereby. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with any such communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or any
Guarantor, any Lender or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise), arising out of the
Borrower’s, any Guarantor’s or the Administrative Agent’s transmission of any
notices or communications through the Platform, other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such Agent
Party as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
13.4.    Change of Address. The Borrower, the Administrative Agent and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.


79 of 82

--------------------------------------------------------------------------------





ARTICLE XIV
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
14.1.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.1, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.
14.2.    Electronic Signatures. The words “execution,” “signed,” “signature,”
and words of like import in any Assignment and Assumption shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act
or any state laws based on the Uniform Electronic Transactions Act.
ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
15.1.    Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, except as expressly set
forth therein) shall be governed by, and construed in accordance with, the law
of the State of New York (including Sections 5-1401 and 5-1402 of the New York
General Obligations Law, but excluding all other choice of law and conflicts of
law rules); provided that each Letter of Credit shall be governed by, and
construed in accordance with, the laws or rules designated in such Letter of
Credit or application therefor or, if no such laws or rules are designated, the
International Standby Practices of the International Chamber of Commerce, as in
effect from time to time (the “ISP”), and, as to matters not governed by the
ISP, the laws of the State of New York (including Sections 5-1401 and 5-1402 of
the New York General Obligations Law, but excluding all other choice of law and
conflicts of law rules).
15.2.    Jurisdiction. Each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the for the Southern District of New
York and any appellate court from any thereof, in any action or proceeding


80 of 82

--------------------------------------------------------------------------------





arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Loan Party or its properties in the courts of
any jurisdiction.
15.3.    Waiver of Venue. The Borrower irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in Section 15.3. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
15.4.    Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 13.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law
15.5.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
15.6.    PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the PATRIOT Act.
15.7.    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any


81 of 82

--------------------------------------------------------------------------------





liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(i)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party thereto that is an EEA Financial Institution; and
(ii)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(a)    a reduction in full or in part or cancellation of any such liability;
(b)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(c)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
15.8.    Termination of Existing Credit Agreement. The Borrower and each
applicable Lender agree that concurrently with the effectiveness of this
Agreement and subject to Section 2.23.11 with respect to Existing Letters of
Credit, the commitments under the Existing Credit Agreement shall automatically
reduce to zero and the Existing Credit Agreement shall terminate, without any
notice or other action of any kind and notwithstanding any notice or other
requirement contained in the Existing Credit Agreement; provided that (i) the
Borrower shall have paid all amounts then payable under the Existing Credit
Agreement; and (ii) any provision of the Existing Credit Agreement that by its
terms survives termination thereof shall continue in full force and effect.
[Signature pages follow]




82 of 82

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.
SEI INVESTMENTS COMPANY
By: /s/ Dennis J. McGonigle
Name: Dennis J. McGonigle
Title: Chief Financial Officer


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Bank and Lender
By: /s/ Grainne Pergolini   
Name: Grainne M. Pergolini
Title: Managing Director


U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent and Lender
By: /s/ Allison Burgun   
Name: Allison Burgun
Title: Vice President


CITIZENS BANK OF PENNSYLVANIA, as Documentation Agent and Lender
By: /s/ He-Young Ryu      
Name: He-Young Ryu
Title: Vice President


MANUFACTURERS AND TRADERS TRUST COMPANY, as Documentation Agent and Lender
By: /s/ Nick Richards      
Name: Nick Richards
Title: Vice President



SIGNATURE PAGE TO SEI INVESTMENTS COMPANY
CREDIT AGREEMENT



--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as Lender
By: /s/ Rodney Beeks      
Name: Rodney Beeks
Title: Assistant Vice President


THE BANK OF NEW YORK MELLON, as Lender
By: /s/ Richard G. Shaw      
Name: Richard G. Shaw
Title: Vice President







SIGNATURE PAGE TO SEI INVESTMENTS COMPANY
CREDIT AGREEMENT



--------------------------------------------------------------------------------






PRICING SCHEDULE
APPLICABLE MARGIN
LEVEL I STATUS
LEVEL II STATUS
LEVEL III STATUS
LEVEL IV STATUS
LIBOR Rate Loans
1.250%
1.500%
1.750%
2.000%
Base Rate Loans
0.250%
0.500%
0.750%
1.000%
 
 
 
 
 
APPLICABLE FEE RATE
LEVEL I STATUS
LEVEL II STATUS
LEVEL III STATUS
LEVEL IV STATUS
Commitment Fee
0.150%
0.200%
0.250%
0.300%



For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to the Credit Agreement.
“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than or equal to 0.50 to 1.00.
“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
less than or equal to 1.00 to 1.00.
“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than or equal to 1.50 to 1.00.
“Level IV Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status or Level III Status.
“Status” means Level I Status, Level II Status, Level III Status or Level IV
Status.
The Applicable Margins and Applicable Fee Rates shall be determined in
accordance with the foregoing table based on the Borrower’s Status as reflected
in the then most recent Financials. Adjustments, if any, to the Applicable
Margins or Applicable Fee Rates shall be effective five Business Days after the
Administrative Agent has received the applicable Financials. If the Borrower
fails to deliver the Financials to the Administrative Agent at the time required
pursuant to the Credit Agreement, then the Applicable Margins and Applicable Fee
Rates shall be the highest Applicable Margins and Applicable Fee Rates set forth
in the foregoing table until five days after such Financials are so delivered.
Until further adjusted as provided above, Level I Status shall be deemed to
exist.





--------------------------------------------------------------------------------






SCHEDULE 1.1(A)
Commitments and Notice Addresses
Commitments
Lender
Commitment
Wells Fargo Bank, National Association
$70,000,000
U.S. Bank National Association
$70,000,000
Citizens Bank of Pennsylvania
$55,000,000
Manufacturers and Traders Trust Company
$40,000,000
Bank of America, N.A.
$35,000,000
The Bank of New York Mellon
$30,000,000
Total
$300,000,000



Notice Addresses
Borrower:
SEI Investments Company
1 Freedom Valley Drive
Oaks, Pennsylvania 19456
Attention: Dennis J. McGonigle, Chief Financial Officer
Telephone: (610) 676-1620
Facsimile: (484) 676-1620
Wells Fargo Bank, National Association as Administrative Agent:
Wells Fargo Bank, National Association
1525 W. W.T. Harris Blvd.
Mail Code: D1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone: (704) 590-2706
Facsimile: (704) 590-2790
E-mail: agencyservices.requests@wellsfargo.com





--------------------------------------------------------------------------------





Wells Fargo Bank, National Association as Issuing Bank and Swingline Lender:
Wells Fargo US Corporate Banking
One South Broad Street
Philadelphia, PA 19107
Y1375-080
Attention: Grainne Pergolini
Telephone: (267) 321-6205
Facsimile: (267) 321-7021
E-mail: grainne.pergolini@wellsfargo.com
Instructions for wire transfers to the Administrative Agent:
Wells Fargo Bank, N.A.
Charlotte, NC
ABA: 121000248
Acct: 01104331628807
Acct Name: Agency Services Clearing A/C
Ref: SEI Investments Company
Attn: Financial Cash Controls
[Other Schedules and Exhibits Intentionally Omitted]



